Exhibit 10.1

 

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 27, 2016 and is
entered into by and between PLUG POWER INC., a Delaware corporation, EMERGING
POWER INC., a Delaware corporation, EMERGENT POWER INC., a Delaware corporation
and each of their Qualified Subsidiaries (hereinafter collectively referred to
as the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (collectively, referred to
as “Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender (in such capacity, the
“Agent”).

 

RECITALS

 

A.            Borrower has requested Lender to make available to Borrower a loan
in an aggregate principal amount of up to Forty Million Dollars ($40,000,000)
(the “Term Loan”); and

 

B.            Lender is willing to make the Term Loan on the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement delivered by
Borrower in substantially the form of Exhibit H, which account numbers shall be
redacted for security purposes if and when filed publicly by the Borrower.

 

“Additional Project Document” shall mean any material contract or agreement
relating to the development, construction, testing, operation, maintenance,
repair, financing or use of any Project entered into by Borrower with any other
Person subsequent to the date of this

 

--------------------------------------------------------------------------------


 

Agreement (including any contract(s) or agreement(s) entered into in
substitution for any Project Document that has been terminated in accordance
with its terms or otherwise).

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph.  As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreed Targeted Operating Results” means the agreed targeted operating results,
as of the Closing Date, in form and substance acceptable to Agent and Lenders
and delivered to the Agent and Lenders on June 9, 2016, which delivery was
confirmed by email from Agent to Borrower on June 22, 2016.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means July 3, 2017; provided however, if the Interest Only
Extension Conditions are satisfied, then January 2, 2018.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

2

--------------------------------------------------------------------------------


 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means (a) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity, or (b) any “change in control,” “change of control” or similar
definition or provision in any Material Financing Agreement (Covenant).

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Closing Facility Charge” means Three Hundred Seventy Five Thousand Dollars
($375,000).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the property described in Section 3.

 

“Common Stock” means the Common Stock of the Borrower.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation, in each
case of another Person, including any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all net obligations arising under any interest rate, currency
or commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

3

--------------------------------------------------------------------------------


 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit that is not evidenced by an instrument.

 

“Designated Competitor” means any Person identified in writing by Borrower to
the Agent and acknowledged in writing by the Agent.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Due Diligence Fee” means $60,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals and orders of
courts or Governmental Authorities, relating to the protection of human health
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender or Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.10,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office,

 

4

--------------------------------------------------------------------------------


 

(c) Taxes attributable to such Lender or Agent’s failure to comply with
Section 2.10(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facility Charge” means the Closing Facility Charge and, if applicable, the
Tranche III Facility Charge.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision or any court, agency, authority, department,
commission, board, bureau or instrumentality thereof, or central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means any substances or materials (i) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any applicable Environmental Law, (ii) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (iii) the presence of which
require investigation or remediation under any applicable Environmental Law,
(iv) the discharge, emission or release of which requires a permit or license
under any applicable Environmental Law, (v) which are found by a court of
competent jurisdiction to constitute a nuisance or a trespass to neighboring
properties or found by any Governmental Authority of competent jurisdiction to
pose a health or safety hazard to Persons, (vi) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance of the type listed in any other part of this definition, or
(vii) which contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas in percentages or at levels
which make them subject to applicable Environmental Laws.

 

5

--------------------------------------------------------------------------------


 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within one hundred twenty (120) days), including reimbursement and other
obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all capital lease obligations, and (d) all Contingent Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial End of Term Charge” shall have the meaning assigned to such term in
Section 2.6.

 

“Incremental End of Term Charge” shall have the meaning assigned to such term in
Section 2.6.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events:  (a) no default or Event of Default shall have occurred and is
continuing; and (b) for the twelve month period ending March 31, 2017, Borrower
shall have (i) achieved at least 90% of revenue under GAAP as set forth in the
Agreed Targeted Operating Results and (ii) not exceeded 110% Net Loss as set
forth in the Agreed Targeted Operating Results (i.e. Net Loss shall not be 10%
worse than set forth in the Agreed Targeted Operating Results), in each case
calculated consistent with the methodology in the Agreed Targeted Operating
Results and in accordance to GAAP and subject to verification by Agent
(including supporting documentation reasonably requested by Agent).

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“IP Security Agreement” means that certain Intellectual Property Security
Agreement executed and delivered by Borrower to Agent and dated as of the
Closing Date.

 

6

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the IP Security Agreement, and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

 

“Material Additional Project Document” shall mean any Additional Project
Document if (i) the aggregate cost or value of goods and services to be acquired
by Borrower pursuant thereto could reasonably be expected to exceed $750,000 or
the equivalent in any calendar year or (ii) the aggregate amount of termination
fees or liquidated damages which could be incurred by Borrower in respect of
such Additional Project Document in any single calendar year could reasonably be
expected to exceed $750,000 or the equivalent.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

 

“Material Financing Agreement (Covenant)” means any document or agreement
governing Indebtedness or any operating lease or similar sale-leaseback
financing (including without limitation, any Operating Lease), in each case of
Borrower or its Subsidiaries and in each case exceeding $3,000,000 in principal
amount outstanding.

 

“Material Financing Agreement (Notice)” means any document or agreement
governing Indebtedness or any operating lease or similar sale-leaseback
financing (including without limitation, any Operating Lease), in each case of
Borrower or its Subsidiaries and in each case exceeding $1,000,000 in principal
amount outstanding.

 

7

--------------------------------------------------------------------------------


 

“Maximum Term Loan Amount” means Forty Million and No/100 Dollars ($40,000,000).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net income (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period, calculated in a manner consistent
with the calculation used for “Net Income” in the Agreed Targeted Operating
Results.

 

“Net Loss” means negative Net Income, calculated in a manner consistent with the
calculation used for “Net Loss” in the Agreed Targeted Operating Results.

 

“Note(s)” means a Term Note.

 

“Operating Lease” means, for any Project, the material lease documents that meet
all of the following requirements:  (a) are entered into in the ordinary course
of business by Borrower and consistent with past practices or industry norms,
(b) provide for the lease financing of such Project, (c) have terms, conditions
and structures that are not materially adverse to Agent and Lenders relative to
the Operating Leases of Borrower that exist as of the Closing Date and (d) are
secured solely with the assets of such Project or any other Project with the
same lessor under an Operating Lease (i.e. the Equipment comprising a Project,
the power purchase agreements and other project finance documents that are
entered into specifically in connection with a Project and the generation of
power from a Project and cash proceeds of such lease financing used to secure
the obligations of Borrower under a Project).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all

 

8

--------------------------------------------------------------------------------


 

applications for letters patent of, or rights corresponding thereto, in the
United States of America or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of (A) up to $200,000 outstanding at any time and (B) in
addition to the Indebtedness in clause (A), incurred pursuant to sale-leaseback
transactions for certain hydrogen tube trailers in an amount not to exceed
$4,000,000 in the aggregate, in each case secured by a Lien described in clause
(vii) of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the cost of the Equipment financed with such Indebtedness;
(iv) Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness;  (vii) reimbursement obligations in
connection with letters of credit issued for the account of any Borrower to
support obligations of such Borrower under an Operating Lease; provided that
such reimbursement obligations (a) shall not exceed, in respect of any Project,
the value of such Project and (b) shall be solely secured by Liens under clause
(xiv)(A) of the definition of “Permitted Liens”; (viii) other Indebtedness in an
amount not to exceed $1,000,000 at any time outstanding, (ix) intercompany
Indebtedness as long as either (A) each of the Subsidiary obligor and the
Subsidiary obligee under such Indebtedness is a Qualified Subsidiary that has
executed a Joinder Agreement or (B) such loans to all non-Qualified Subsidiaries
does not exceed $500,000 in the aggregate following the Closing Date;
(x) guarantees of Indebtedness of a Borrower by any Borrower; provided such
Indebtedness so guaranteed was otherwise permitted to be incurred hereunder;
(xi) Indebtedness incurred or owed by Borrower pursuant to Operating Leases, to
the extent constituting Indebtedness under GAAP, to finance or refinance the
acquisition, development, construction, and operation of Projects;
(xi) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty, liability insurance, self insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business or consistent with past practice;
(xiii) Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) including,
without limitation, those incurred to secure health, safety and environmental
obligations, in each case (a) provided in the ordinary course of business or
consistent with past practice and (b) recourse for, and any pledge of security
granted in connection therein is limited solely to, the assets of such Project;
(xiv) Indebtedness in respect of treasury, depositary, cash management and
netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business;
(xv) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; (xvi) endorsement of instruments or other payment
items for deposit in the ordinary course of business; (xvii) all lease
obligations associated with any Project incurred in connection with a
sale-leaseback transaction entered into in respect of such Project as long as

 

9

--------------------------------------------------------------------------------


 

such obligations meet the requirements hereunder applicable to an Operating
Lease; (xviii) unsecured Indebtedness in the form of accrued but unpaid
dividends pursuant to Permitted Series C Repurchases; and (xix) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon Borrower or its Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from existing or former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements and in connection with withholding taxes or stock option exercises in
an aggregate amount not to exceed $2,000,000 in any fiscal year, provided that
no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases; (iv) Investments accepted in connection with
Permitted Transfers; (v) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary; (vii) Investments consisting
of loans not involving the net transfer on a substantially contemporaneous basis
of cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Borrower pursuant to employee stock purchase plans or other
similar agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances and employee relocation loans and other employee
loans and advances in the ordinary course of business in an aggregate amount not
to exceed $1,000,000; (ix) Investments in Domestic Subsidiaries in aggregate
amount not to exceed $500,000 per fiscal year and $1,500,000 in the aggregate;
(x) Investments in Foreign Subsidiaries in an aggregate amount not to exceed
$1,000,000 per fiscal year and $3,000,000 in the aggregate; (xi) joint ventures
or strategic alliances in the ordinary course of Borrower’s business consisting
of the nonexclusive licensing of technology, the development of technology or
the providing of technical support, provided that any cash Investments by
Borrower do not exceed $500,000 in the aggregate in any fiscal year;
(xii) repurchase of stock pursuant to Permitted Series C Repurchases; and
(xiii) additional Investments that do not exceed $500,000 in the aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of

 

10

--------------------------------------------------------------------------------


 

materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) (A) Liens on cash in Project Restricted Accounts, and (B) security
deposits in connection with real property leases in an aggregate amount not to
exceed $750,000; (xv) Liens on the assets of a Project and cash collateral that
secure (A) Indebtedness of a Borrower in respect of such Project pursuant to an
Operating Lease relating to such Project and/or (B) reimbursement obligations
relating to letters of credit supporting the Indebtedness of such Borrower under
such Operating Lease; provided that in each case the aggregate cash collateral
pledged in respect of any Project shall not exceed the value of such Project;
and provided further than any cash securing such Liens shall not be in addition
to cash pledged in connection with such Project in any Project Restricted
Account; (xvi) the filing of UCC (or equivalent) financing statements solely as
a precautionary measure in connection with operating leases or consignment of
goods; (xvii) Liens not otherwise permitted hereunder to the extent that (A) the
aggregate outstanding amount (or in the case of Indebtedness, the principal
amount) of the obligations secured thereby at any time does not exceed $200,000
and (B) such Liens are released within 90 days; (xviii) Liens of bailees in
assets or properties held in a bailment arrangement in the ordinary course of
business as permitted hereunder; (xix) utility and similar deposits in the
ordinary course of business in an aggregate amount not to exceed $250,000 per
year; and (xx) Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xix) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness or an Operating

 

11

--------------------------------------------------------------------------------


 

Lease being extended, renewed or refinanced (as may have been reduced by any
payment thereon) does not increase.

 

“Permitted Series C Repurchases” means all dividends, stock repurchases, and any
other monetary payments, without duplication, required to be made pursuant to
the Series C Repurchase Agreement, in an aggregate amount not to exceed
$1,400,000.

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business (including on an intercompany basis with (A) other Borrowers or
(B) Hypulsion SAS (Plug Power Europe) in an amount not to exceed $1,000,000 per
year), (ii) non-exclusive licenses and non-exclusive cross-licensing or similar
arrangements for the use of Intellectual Property in the ordinary course of
business, (iii) dispositions of worn-out, obsolete or surplus Equipment at fair
market value in the ordinary course of business, (iv) the sale or issuance of
any stock of Borrower permitted under this Agreement; (v) the use or transfer of
Cash in the ordinary course of business in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (vi) Permitted Liens
and Permitted Investments, in each case, to the extent considered transfers of
assets or property, (vii) transfers of Equipment in connection with
sale-leaseback transactions under Operating Leases; (viii) sales or other
dispositions among the Borrowers in the ordinary course of business for the fair
market value of such assets and in every case in accordance with GAAP and
applicable law, (ix) dispositions or sales of cash equivalents or other assets
that were cash equivalents when the original Investment was made, in each case,
(a) for the fair market value thereof and (b) so long as Agent has a perfected
first priority security interest in all Proceeds thereof, (x) sales, discounting
or forgiveness of accounts receivable in the ordinary course of business or in
connection with the collection or compromise thereof in the ordinary course of
business, (xi) the sale, disposal, abandonment, cancellation or lapse of
Intellectual Property rights, or any issuances or registrations, or applications
for issuances or registrations, of any Intellectual Property rights, in each
case, (a) done in the ordinary course of business and (b) which, in the
reasonable good faith determination of the Borrower are uneconomical, or not
material to the conduct of the business of the Borrower and/or its Subsidiaries,
and (xii) other transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s Common
Stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

 

“Project” means a fuel cell energy project.

 

12

--------------------------------------------------------------------------------


 

“Project Documents” means, for any Project subject to Indebtedness or an
Operating Lease: (a) all material agreements and contracts relating to the
acquisition, construction, development, ownership, operation and maintenance of
such Project, in each case other than an Operating Lease, and (b) all Material
Additional Project Documents.

 

“Project Restricted Accounts” means, with respect to any Project, the deposit
account(s) and/or securities account(s) that have been established pursuant to
or in connection with an Operating Lease relating to such Project for the
purpose of securing such Operating Leases and collecting, allocating and
distributing proceeds generated by such Project.  For the avoidance of doubt,
Borrower shall comply with Section 7.12(b) with respect to any allocation or
distribution of such proceeds.

 

“Qualified Subsidiary” means any direct or indirect Subsidiary representing
(a) individually, more than 5% of the consolidated assets or consolidated
revenue of the Borrower and its Subsidiaries, on a consolidated basis and
(b) collectively with all non-Qualified Subsidiaries, more than 10% of the
consolidated assets or consolidated revenue of the Borrower and its
Subsidiaries, on a consolidated basis; provided that only tangible assets (and
no acquisition accounting for intangible assets) shall be used in the
calculation of such Subsidiaries’ assets.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

 

“Series C Repurchase Agreement” means that certain Securities Purchase
Agreement, dated as of May 8, 2013, between Plug Power Inc. and Air Liquide
Investissements d’Avenir et de Demonstration, as in effect on the Closing Date.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

13

--------------------------------------------------------------------------------


 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

 

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 10.45% plus the prime rate as reported in The Wall
Street Journal minus 4.00%, and (ii) 10.45%.

 

“Term Loan Maturity Date” means June 3, 2019.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

 

“Tranche II Milestone” means (a) no Event of Default shall have occurred and is
continuing; and (b) for the six month period ending September 30, 2016, Borrower
shall have (i) achieved at least 85% of revenue under GAAP set forth in the
Agreed Targeted Operating Results, and (ii) not exceeded 115% of the Net Loss
set forth in the Agreed Targeted Operating Results (i.e. Net Loss shall not be
15% worse than set forth in the Agreed Targeted Operating Results), in each case
calculated consistent with the methodology used in the Agreed Targeted Operating
Results and subject to verification by Agent (including supporting documentation
reasonably requested by Agent).

 

“Tranche III Milestone” means (a) no Event of Default shall have occurred and is
continuing, (b) Borrower shall have achieved the Tranche II Milestone; and
(c) Borrower shall have achieved certain performance milestones to be mutually
agreed upon after the Closing Date between Borrower and Lender, such performance
milestones being subject to approval by Lender’s investment committee in its
sole discretion.

 

“Tranche III Facility Charge” means One Hundred Twenty Five Thousand Dollars
($125,000).

 

“Tranche III Term Loan Advance” has the meaning given to it in Section 2.2(a).

 

14

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Unrestricted Cash Milestone” means (a) no Event of Default shall have occurred
and is continuing; and (b) Borrower shall have achieved (i) two consecutive
fiscal quarters of Net Income of $1 or more, and (ii) at least 80% of each of
its forecasted (x) Net Income and (y) cash flow from operations (as calculated
in accordance with GAAP), in each case, measured quarterly on a trailing three
month basis on the last day of any fiscal quarter and as set forth in the Agreed
Targeted Operating Results, and in each case subject to verification by Agent
(including supporting documentation reasonably requested by Agent).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.10(g)(ii)(2)(III).

 

“Withholding Agent” means the Borrower and the Agent.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2.  THE LOAN

 

2.1          [RESERVED]

 

2.2          Term Loan.

 

(a)           Advances.  Subject to the terms and conditions of this Agreement,
Lender will severally (and not jointly) make in an amount not to exceed its
respective Term Commitment, and Borrower agrees to draw, a Term Loan Advance of
up to $25,000,000 on the Closing Date.  Beginning on October 12, 2016, and
continuing until December 12, 2016, and following achievement of the Tranche II
Milestone, Borrower may request

 

15

--------------------------------------------------------------------------------


 

additional Term Loan Advances in an aggregate amount up to $5,000,000. 
Beginning on June 27, 2016, and continuing until June 27, 2017, and following
achievement of the Tranche III Milestone, Borrower may request additional Term
Loan Advances in an aggregate amount up to $10,000,000 (the “Tranche III Term
Loan Advances”).  In each case, Term Loan Advances must be in minimum increments
of $1,000,000.  The aggregate outstanding Term Loan Advances may be up to the
Maximum Term Loan Amount.

 

(b)           Advance Request.  To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least three (3) Business Days
before the Advance Date other than the Closing Date, which shall be at least one
(1) Business Day) to Agent.  Lender shall fund the Term Loan Advance in the
manner requested by the Advance Request provided that each of the conditions
precedent set forth in Section 2.2(a) and Article 4 and applicable to such Term
Loan Advance is satisfied as of the requested Advance Date.

 

(c)           Interest.  Term Loan Interest Rate.  The principal balance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed.  The Term Loan Interest Rate will float and
change on the day the prime rate changes from time to time.

 

(d)           Payment.  Borrower will pay interest on each Term Loan Advance in
arrears on the first Business Day of each month, beginning the month after the
Advance Date.  Borrower shall repay the aggregate Term Loan principal balance
that is outstanding on the day immediately preceding the Amortization Date, in
equal monthly installments of principal and interest (mortgage style) beginning
on the Amortization Date and continuing on the first Business Day of each month
thereafter until the Secured Obligations (other than inchoate indemnity
obligations) are repaid.  The entire Term Loan principal balance and all accrued
but unpaid interest hereunder, shall be due and payable on Term Loan Maturity
Date.  Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense except as
otherwise required by law.  Lender will initiate debit entries to the Borrower’s
account as authorized on the ACH Authorization (i) on each payment date of all
periodic obligations payable to Lender under each Term Advance and (ii) legal
fees and costs incurred by Agent or Lender in connection with Section 11.11 of
this Agreement; provided, however, that Agent shall provide Borrower with an
invoice detailing such fees and costs within thirty (30) days of debiting sums
pursuant to this clause (ii).

 

2.3          Maximum Interest.  Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans)

 

16

--------------------------------------------------------------------------------


 

(the “Maximum Rate”).  If a court of competent jurisdiction shall finally
determine that Borrower has actually paid to Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrower shall be applied as follows:  first,
to the payment of the Secured Obligations consisting of the outstanding
principal; second, after all principal is repaid, to the payment of Lender’s
accrued interest, reasonable documented out-of-pocket costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.4          Default Interest.  In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all outstanding Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.2(c) plus five percent (5%) per annum.  In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.2(c) or Section 2.4, as applicable.

 

2.5          Prepayment.  At its option upon at least seven (7) Business Days
prior notice to Agent, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire outstanding principal balance and all
accrued and unpaid interest thereon, together with a prepayment charge equal to
the following percentage of the Advance amount being prepaid: if such Advance
amounts are prepaid in any of the first eighteen (18) months following the
Closing Date, 2.00%; and thereafter, 1.00% (each, a “Prepayment Charge”). 
Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances. 
Borrower shall prepay the outstanding amount of all principal and accrued
interest through the prepayment date and the Prepayment Charge upon the
occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge if Agent and Lender (in its sole,
absolute and unfettered discretion) agree in writing to refinance the Advances
prior to the Maturity Date.

 

2.6          End of Term Charge.  On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender a charge of $2,475,000 (the “Initial End
of Term Charge”); provided, however, if any Tranche III Term Loan Advance is
drawn, the charge shall increase by $825,000 (the “Incremental End of Term
Charge”) to $3,300,000.  Notwithstanding the required payment date of such
charge, (i) the Initial End of Term Charge shall be deemed earned by Lender as
of the Closing Date and

 

17

--------------------------------------------------------------------------------


 

(ii) the Incremental End of Term Charge shall be deemed earned by Lender as of
the date of the first Tranche III Term Loan Advance.

 

2.7          Credit of Facility Charge. If the Maximum Term Loan Amount (i.e.,
$40,000,000) is funded and, following funding, remains outstanding through the
Term Loan Maturity Date, Lender will credit to Borrower an amount equal to the
Facility Charge so that Borrower’s final payments in full of the Secured
Obligations on the Term Loan Maturity Date will be reduced by the amount of the
Facility Charge. Notwithstanding the foregoing, the Facility Charge is fully
earned and owed on the Closing Date.

 

2.8          Notes.  If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note
or Notes to evidence Lender’s Loans.

 

2.9          Pro Rata Treatment.  Each payment (including prepayment) on account
of any fee and any reduction of the Term Loans shall be made pro rata according
to the Term Commitments of the relevant Lender.

 

2.10        Taxes.

 

(a)           Defined Terms.  For purposes of this Section 2.10, the term
“applicable law” includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender or Agent, as applicable, receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)           Indemnification by the Borrower.  The Borrower shall indemnify the
Lender or Agent, as applicable, within 10 days after demand therefor, for the
full amount

 

18

--------------------------------------------------------------------------------


 

of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or Agent, as applicable, or required to be withheld or deducted from a
payment to such Lender or Agent, as applicable, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so) and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.10, the Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.10(g)(ii)(1), (ii)(2) and (ii)(4) below)
shall

 

19

--------------------------------------------------------------------------------


 

not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

1.                                      any Lender that is a U.S. Person shall
deliver to Borrower and Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

2.                                      any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to Borrower and Agent (in such number
of copies as shall be requested by Borrower or Agent) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Agent), whichever
of the following is applicable:

 

I.                                        in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

II.                                   executed copies of IRS Form W-8ECI;

 

III.                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of

 

20

--------------------------------------------------------------------------------


 

the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E; or

 

IV.                               to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

 

3.                                      any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to Borrower and Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Agent to determine the withholding or
deduction required to be made; and

 

4.                                      if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause 4, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

21

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.10
(including by the payment of additional amounts pursuant to this Section 2.10),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Survival.  Each party’s obligations under this Section 2.10 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Commitment and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

SECTION 3.  SECURITY INTEREST

 

3.1          As security for the prompt and complete payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
grants to Agent a security interest in all of Borrower’s right, title, and
interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory;
(f) Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods; and all
other tangible and intangible personal property of Borrower whether now or
hereafter owned or existing, leased, consigned by or to, or acquired by,
Borrower and wherever located, and any of Borrower’s property in the possession
or under the control of Agent; and, to the extent not

 

22

--------------------------------------------------------------------------------


 

otherwise included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing.

 

3.2          Notwithstanding the broad grant of the security interest set forth
in Section 3.1, above, nor anything else in any of the Loan Documents, the
Collateral shall not include (a) more than 65% of the presently existing and
hereafter arising issued and outstanding shares of capital stock of any Foreign
Subsidiary (or of any holding company, substantially all the assets of which
consist directly or indirectly of securities of one or more Foreign
Subsidiaries) which shares entitle the holder thereof to vote for directors or
any other matter, (b) any “intent to use” trademarks at all times prior to the
first use thereof, whether by the actual use thereof in commerce, the recording
of a statement of use with the United States Patent and Trademark Office or
otherwise, (c) any permits, state or local franchises, charters, authorizations
or licenses issued to any Borrower as the holder or licensee thereof, or any
Operating Lease to which any Borrower is lessee thereof (and solely any
equipment leased under such leases or another Operating Lease with the same
lessor, if such Operating Lease so provides), or any other contracts or other
agreements to which any Borrower is a party (including, without limitation, any
Operating Lease with any of Manufacturer and Traders Trust Company, BB&T EFC
Energy, LLC, Wells Fargo Equipment Finance, Inc., Generate Capital, Inc. and PNC
Energy Capital LLC or their respective Affiliates) and any equipment or other
property subject thereto, now existing or entered into in the future, in each
case only (x) to the extent and for so long as the terms of such permit,
franchise, charter, authorization, license, lease, contract or other agreement
effectively (after giving effect to Sections 9 406 through 9 409, inclusive, of
the UCC in the applicable state (or any successor provision or provisions) or
any other applicable laws) prohibits the creation by such Borrower of a security
interest in such permit, license, lease, contract or other agreement or any
equipment or other property subject thereto in favor of the Agent or would
result in an effective invalidation, termination or breach of the terms of any
such permit, license, lease, contract or other agreement (after giving effect to
Sections 9 406 through 9 409, inclusive, of the UCC in the applicable state (or
any successor provision or provisions) or any other applicable laws), in each
case unless and until any required consents are obtained and (y) solely to the
extent of the underlying obligations secured thereby; provided that if and when
the prohibition which prevents the granting of a Lien is removed, terminated or
otherwise becomes unenforceable as a matter of law (including, without
limitation, the termination of any such security interest resulting from the
satisfaction of the obligations secured thereby), and notwithstanding any
previous release of Lien provided by the Agent requested in connection with
respect to any such obligations, the Collateral will be deemed to include, and
at all times to have included, such permits, state or local franchises,
charters, authorizations, licenses, leases, contracts or other agreements
without further action or notice by any Person, (d) [reserved], (e) any
equipment securing purchase money indebtedness or Indebtedness relating to
capital leases if the granting of a Lien to any third party is prohibited by the
agreement(s) setting forth the terms and conditions applicable to such
Indebtedness, but only if such Indebtedness and the Liens securing the same are
permitted by this Agreement, provided that if and when the prohibition which
prevents the granting of a Lien in any such equipment is removed, terminated or
otherwise becomes unenforceable as a matter of law (including, without

 

23

--------------------------------------------------------------------------------


 

limitation, the termination of any such security interest resulting from the
satisfaction of the Indebtedness secured thereby), and notwithstanding any
previous release of Lien provided by the Agent requested in connection with
respect to any such Indebtedness, the Collateral will be deemed to include, and
at all times shall have included, such equipment without further action or
notice by any Person; and (f) any Deposit Accounts that constitute Project
Restricted Accounts, but only so long as such Project Restricted Accounts are
prohibited from being pledged to the Agent and Lenders pursuant to the
applicable Operating Lease.

 

3.3          Agent agrees that the security interest granted in Section 3.1
shall continue until the Secured Obligations (other than contingent
indemnification or reimbursement obligations that are not yet due and payable)
have been paid in full and Lender has no further commitment or obligation
hereunder or under the other Loan Documents to make any further Advances, at
which time Agent shall promptly terminate the security interest and, at
Borrower’s expense, take all actions reasonably requested by Borrower to
evidence such termination, including the prompt return of any possessory
collateral held by Agent.

 

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

4.1          Initial Advance.  On or prior to the Closing Date, Borrower shall
have delivered to Agent the following:

 

(a)           executed copies of the Loan Documents, Account Control Agreements
required for Borrower to be in compliance with Section 7.18 on and after the
Closing Date, a legal opinion of Borrower’s counsel, and all other documents and
instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Agent;

 

(b)           certified copy of resolutions of Borrower’s board of directors or
other governing body evidencing approval of the Loan and other transactions
evidenced by the Loan Documents;

 

(c)           certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

 

(d)           a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;

 

(e)           payment of the Due Diligence Fee (to the extent not already paid),
the Closing Facility Charge and reimbursement of Agent’s and Lender’s current
expenses reimbursable pursuant to this Agreement and which have been invoiced to
Borrower prior to the date hereof;

 

24

--------------------------------------------------------------------------------


 

(f)            the Agreed Targeted Operating Results;

 

(g)           payoff letter in form and substance reasonably satisfactory to
Agent from Generate Lending, LLC with respect to the payoff and release of all
security interest under the Indebtedness owed to Generate Lending, LLC prior to
the Closing Date;

 

(h)           with respect to each Project, each of the following documents:

 

(i)            copies of all Project Documents;

 

(ii)           copies of all material documents entered into in connection with
any Project; and

 

(iii)          such other material information regarding such Project as Agent
may request;

 

(iv)          documentation satisfactory to Agent with respect to the
“conversion” of the Generate Lending, LLC loan agreement to an Operating Lease;
and

 

(v)           such other documents as Agent may reasonably request.

 

4.2          All Advances.  On each Advance Date:

 

(a)           Agent shall have received (i) an Advance Request for the relevant
Advance as required by Section 2.2(b) duly executed by Borrower’s Chief
Executive Officer or Chief Financial Officer, and (ii) any other documents Agent
may reasonably request.

 

(b)           The representations and warranties set forth in this Agreement
shall be true and correct in all material respects on and as of the Advance Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.

 

(c)           Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.

 

(d)           Each Advance Request shall be deemed to constitute a
representation and warranty by Borrower on the relevant Advance Date as to the
matters specified in paragraphs (b) and (c) of this Section 4.2 and as to the
matters set forth in the Advance Request.

 

4.3          No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or

 

25

--------------------------------------------------------------------------------


 

both) constitute an Event of Default; and (ii) no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing.

 

4.4          Tranche III Facility Charge.  Upon draw by Borrower of any Tranche
III Term Loan Advance, Borrower shall pay to Agent the Tranche III Facility
Charge.

 

4.5          Post-Closing Conditions.

 

(a)           Within thirty (30) days of the Closing Date, Borrower shall have
delivered to Agent all Account Control Agreements required hereunder (other than
Account Control Agreements required for Borrower to be in compliance with
Section 7.18 on the Closing Date).

 

(b)           Within thirty (30) days of the Closing Date, Borrower shall have
resolved, to the reasonable satisfaction of Agent, the issues with respect to
Borrower’s Intellectual Property set forth on the exhibit with respect to Item 4
of the Perfection Certificate.  Borrower represents and warrants that such
issues, individually or in the aggregate, are not material to Borrower’s
business.

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1          Corporate Status.  Borrower is a corporation, limited liability
company or limited partnership duly organized, legally existing and in good
standing under the laws of its state of jurisdiction, and is duly qualified as a
foreign corporation in all jurisdictions in which the nature of its business or
location of its properties require such qualifications and where the failure to
be qualified could reasonably be expected to have a Material Adverse Effect. 
Borrower’s present name, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit C, as may be updated by Borrower
in a written notice (including any Compliance Certificate) provided to Agent
after the Closing Date.

 

5.2          Collateral.  Borrower owns the Collateral, free of all Liens,
except for Permitted Liens.  Borrower has the power and authority to grant to
Agent a Lien in the Collateral as security for the Secured Obligations.

 

5.3          Consents.  Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents, (i) have been duly authorized by all
necessary corporate action of Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of Borrower’s Certificate or Articles of Incorporation
(as applicable), bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate in any material respect any contract or agreement

 

26

--------------------------------------------------------------------------------


 

or require the consent or approval of any other Person which has not already
been obtained, including for the avoidance of doubt, any counterparty of
Borrower under a Material Financing Agreement (Notice).  The individual or
individuals executing the Loan Documents are duly authorized to do so.

 

5.4          Material Adverse Effect.  No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

 

5.5          Actions Before Governmental Authorities.  There are no actions,
suits or proceedings at law or in equity or by or before any governmental
authority now pending or, to the knowledge of Borrower, threatened in writing
against or affecting Borrower or its property, that is reasonably expected to
result in a Material Adverse Effect.

 

5.6          Laws.

 

(a)           Borrower is not in violation of any law, rule or regulation
(including Environmental Laws), or in default with respect to any judgment,
writ, injunction or decree of any governmental authority, where such violation
or default is reasonably expected to result in a Material Adverse Effect.  No
event of default or event that with the passage of time could result in an event
of default exists under any Project Documents, Material Financing Agreement
(Covenant) or the Series C Repurchase Agreement.  In addition, to the knowledge
of Borrower with respect to any Person other than Borrower or its Subsidiaries,
no event of default or event that with the passage of time would result in an
event of default exists under any provision of the Project Documents, the
Series C Repurchase Agreement, or any other agreement or instrument evidencing
material Indebtedness, or any other material agreement to which it is a party or
by which it is bound that default is reasonably be expected to result in a
Material Adverse Effect.  Borrower, its Affiliates and, to the knowledge of the
Borrower and its Affiliates, any agent or other party acting on behalf of
Borrower or its Affiliates are in compliance with all applicable anti-money
laundering, economic sanctions and anti-bribery laws and regulations, and none
of the funds to be provided under this Agreement will be used, directly or
indirectly, for any activities in violation of such laws and regulations.

 

(b)           There are no past or present events, conditions, circumstances,
activities, practices, incidents, actions or plans which could reasonably be
expected to interfere with or prevent continued material compliance, or which
could reasonably be expected to give rise to any common law or statutory
liability, under, relating to or in connection with any Environmental Law, or
otherwise form the basis of any material claim, action, suit, proceeding,
hearing or investigation under applicable law based on or related to the
manufacture, processing, distribution, use, treatment, storage, transport or
handling, or the release or threatened release into the environment, of any
Hazardous Material with respect to any Borrower or their respective
Subsidiaries, or any of their respective

 

27

--------------------------------------------------------------------------------


 

businesses, in each case that could reasonably be expected to have a Material
Adverse Effect.

 

(c)           Borrower and its Subsidiaries (i) are in compliance with any and
all applicable Environmental Laws, (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect on Borrower and its Subsidiaries, taken as a
whole. Borrower and its Subsidiaries are not aware of any existing liabilities
concerning hazardous or toxic substances or wastes, pollutants or contaminants,
that could reasonably be expected to have a Material Adverse Effect on the
capital expenditures, earnings or competitive position of Borrower and its
Subsidiaries. To the knowledge of Borrower, no property which is or has been
owned, leased, used, operated or occupied by Borrower or its Subsidiaries has
been designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et. seq.), or otherwise designated as a contaminated sit under
applicable state or local law. There are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, singly or in the aggregate, have a Material Adverse Effect on Borrower
and its Subsidiaries, taken as a whole.

 

5.7          Information Correct and Current.  No information, report, Advance
Request, financial statement, certificate, exhibit or schedule furnished, by or
on behalf of Borrower to Agent in connection with any Loan Document or included
therein or delivered pursuant thereto contained, or, when taken as a whole,
contains or will contain any material misstatement of fact or, when taken
together with all other such information or documents, omitted, omits or will
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
materially misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Agent, whether prior to or after the Closing Date, shall be (i) provided in
good faith and based on the most current data and information available to
Borrower, and (ii) the most current of such projections provided to Borrower’s
Board of Directors (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Borrower, that no assurance is given that any particular projections
will be realized and that actual results may differ materially).

 

5.8          Tax Matters.  Except as described on Schedule 5.8 and except those
being contested in good faith with adequate reserves under GAAP, (a) Borrower
has filed all federal, state and local tax returns that it is required to file,
(b) Borrower has duly paid or

 

28

--------------------------------------------------------------------------------


 

fully reserved for all taxes or installments thereof (including any interest or
penalties) as and when due, which have or may become due pursuant to such
returns, and (c) Borrower has paid or fully reserved for any tax assessment
received by Borrower for the three (3) years preceding the Closing Date, if any,
(including any taxes being contested in good faith and by appropriate
proceedings), in each case in excess of $150,000 and as to which adequate
reserves (determined in accordance with GAAP) have been established.

 

5.9          Intellectual Property Claims.  Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim has been made in writing to Borrower that
any material part of the Intellectual Property violates the rights of any third
party. Exhibit D is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which Borrower licenses Intellectual Property from third parties (other
than shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in breach thereof or has failed to perform any
obligations thereunder, except as would not reasonably be expected to result in
a Material Adverse Effect.

 

5.10        Intellectual Property.  Except as described on Schedule 5.10,
Borrower has all material rights with respect to Intellectual Property necessary
or material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower.  Without limiting the
generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC, Borrower has
the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower, without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, and Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are material to Borrower’s
business and used in the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products except
customary covenants in inbound license agreements and equipment leases where
Borrower is the licensee or lessee.

 

5.11        Borrower Products.  Except as described on Schedule 5.11, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened in writing
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign

 

29

--------------------------------------------------------------------------------


 

office or agency) or outstanding decree, order, judgment, settlement agreement
or stipulation that restricts in any manner Borrower’s use, transfer or
licensing thereof or that may affect the validity, use or enforceability
thereof. There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates Borrower to grant licenses or ownership interest in
any future Intellectual Property related to the operation or conduct of the
business of Borrower or Borrower Products.  Borrower has not received any
written notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property of the owner thereof) or suggesting that any
third party has any claim of legal or beneficial ownership with respect thereto
nor, to Borrower’s knowledge, is there a reasonable basis for any such claim. 
To Borrower’s knowledge, neither Borrower’s use of its Intellectual Property nor
the production and sale of Borrower Products infringes the Intellectual Property
or other rights of others.

 

5.12        Financial Accounts.  Exhibit E, as may be updated by the Borrower in
a written notice provided to Agent after the Closing Date, is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, the complete account number
therefor, and whether and to what extent such account is restricted and not
subject to the Lien of Agent under this Agreement.

 

5.13        Employee Loans.  Borrower has no outstanding loans to any employee,
officer or director of the Borrower nor has Borrower guaranteed the payment of
any loan made to an employee, officer or director of the Borrower by a third
party, other than as permitted under clause (viii) of the definition of
“Permitted Investments”.

 

5.14        Capitalization and Subsidiaries.  Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does
not own any stock, partnership interest or other securities of any Person,
except for Permitted Investments.  Attached as Schedule 5.14, as may be updated
by Borrower in a written notice provided after the Closing Date, is a true,
correct and complete list of each Subsidiary.

 

5.15        Investment Company Act; Public Utility Holding Company Act; Federal
Power Act.  Borrower and its Subsidiaries are not required to register under the
provisions of the Investment Company Act of 1940, as amended, and neither the
entering into or performance by Borrower of any of the Loan Documents to which
it is a party, or the issuance of any Note, violates any provisions of such Act
or requires any consent, approval, or authorization of, or registration with,
any Governmental Authority pursuant to any of the provisions of such Act. 
Borrower and its Subsidiaries are not (i) a “holding company” or a “subsidiary
company” of a “holding company,” as such terms are defined in the Public

 

30

--------------------------------------------------------------------------------


 

Utility Holding Company Act of 1935, as amended, (ii) a “public utility,” as
such term is defined in the Federal Power Act, as amended, or (iii) subject to
regulation as a “retail electricity supplier,” an “electric supplier” or a
“public utility” under the laws of any state or jurisdiction.

 

5.16        Project Financing Arrangements. Attached hereto as Schedule 5.16 is
a true, complete and correct list of Borrower’s Projects, including (i) a
description of each such Project; (ii) a list of the material Project Documents
to which any Borrower is a party or otherwise relating to each such Project;
(iii) all Indebtedness and leasehold obligations owing by Borrower under any
Material Financing Agreement (Notice); (iv) a list of all Material Financing
Agreements (Notice); and (v) a list and description of all Project Restricted
Accounts by Borrower or its lender, lessor or collateral agent in connection
with the Indebtedness or lease financing of such Project. With respect to each
Project:

 

(a)           The Material Financing Agreements (Notice) listed on Schedule 5.16
in respect of such Project have been duly and validly executed and delivered by
the parties thereto, are in full force and effect and have not been amended,
modified, supplemented or terminated, except as expressly set forth on Schedule
5.16.  The copies of all Material Financing Documents provided to the Lender by
Borrower are true, correct and complete in all material respects.

 

(b)           There exists no uncured breach or default under any Project
Document or any Material Financing Agreement (Notice), and no party to any
Project Document or any Material Financing Agreement (Notice) has the right to
terminate any such Project Document or Material Financing Agreement (Notice), or
otherwise accelerate the maturity of any payments due thereunder.

 

5.17        Restricted Cash Reports.  Attached hereto as Schedule 5.17 is a
true, correct and complete report that sets forth, on a quarterly basis, the
amounts scheduled to be distributed or paid to Borrower from the Project
Restricted Account for each Project as in existence on the date hereof, assuming
that Borrower meets its current revenue and expense projections for each such
Project.

 

5.18        Foreign Subsidiary Voting Rights. No decision or action in any
governing document of any Foreign Subsidiary of Borrower or of any entity solely
holding the equity interests of any Foreign Subsidiary of Borrower requires a
vote of greater than 50.1% of the equity interests or voting rights of such
Foreign Subsidiary or entity solely holding the equity interests of such Foreign
Subsidiary.

 

SECTION 6.  INSURANCE; INDEMNIFICATION

 

6.1          Coverage.  Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business.  Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the

 

31

--------------------------------------------------------------------------------


 

terms of the indemnification agreement found in Section 6.3.  Borrower must
maintain a minimum of $2,000,000 of commercial general liability insurance for
each occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding (other than
inchoate indemnification or reimbursement obligations or other obligations
which, by their terms, survive termination of this Agreement), Borrower shall
also cause to be carried and maintained insurance upon the Collateral, insuring
against all risks of physical loss or damage howsoever caused, in an amount not
less than the full replacement cost of the Collateral, provided that such
insurance may be subject to standard exceptions and deductibles.

 

6.2          Certificates.  Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  Borrower’s
insurance certificate shall state Agent (shown as “Hercules Capital, Inc., as
Agent”) is an additional insured for commercial general liability, a loss payee
for all risk property damage insurance, subject to the insurer’s approval, and a
loss payee for property insurance and additional insured for liability insurance
for any future insurance that Borrower may acquire from such insurer.  Attached
to the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance.  All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Agent of cancellation (other than
cancellation for non-payment of premiums, for which ten (10) days’ advance
written notice shall be sufficient) or any other change adverse to Agent’s
interests.  Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are reserved.

 

6.3          Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, reasonable documented costs and expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort and
claims, costs, expenses, damages and liabilities arising from Environmental Laws
and/or Hazardous Substances), including reasonable documented attorneys’ fees
and disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with

 

32

--------------------------------------------------------------------------------


 

respect to any of the Collateral or this Agreement.  In no event shall any
Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). This Section 6.3 shall survive the repayment
of indebtedness under, and otherwise shall survive the expiration or other
termination of, this Agreement.

 

SECTION 7.  COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1          Financial Reports.  Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

 

(a)           as soon as practicable (and in any event within 30 days) after the
end of each month (or within 45 days after the end of a month that coincides
with the end of a calendar quarter), unaudited interim and year-to-date
financial statements as of the end of such month (prepared on a consolidated
basis), including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except
(i) for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

 

(b)           as soon as practicable (and in any event within 45 days) after the
end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year end adjustments

 

(c)           as soon as practicable (and in any event within ninety (90) days)
after the end of each fiscal year, unqualified audited financial statements as
of the end of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants delivered to Borrower;

 

33

--------------------------------------------------------------------------------


 

(d)           as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit F;

 

(e)           as soon as practicable (and in any event within 30 days) after the
end of each month, a report showing agings of accounts receivable and accounts
payable;

 

(f)            promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made generally available to holders of its Preferred Stock and copies of any
regular, periodic and special reports or registration statements that Borrower
files with the SEC or any governmental authority that may be substituted
therefor, or any national securities exchange;

 

(g)           at Agent’s request, copies of all notices, minutes, consents and
other materials that Borrower provides to its directors in connection with
meetings of the Board of Directors, provided that in all cases Borrower may
exclude confidential compensation information, any attorney-client privileged
information and any information that may raise a conflict of interest with
respect to Agent or the Lenders; and

 

(h)           financial and business projections promptly following their
approval by Borrower’s Board of Directors, and in any event, within 30 days
after to the end of Borrower’s fiscal year, as well as budgets, operating plans
and other financial information reasonably requested by Agent.

 

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any material change in its
(a) accounting policies or reporting practices, except as required by GAAP or
(b) fiscal years or fiscal quarters. The fiscal year of Borrower shall end on
December 31.

 

The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com and tpandjiris@herculestech.com.  All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
legal@herculestech.com and tpandjiris@herculestech.com provided, that if e-mail
is not available or sending such Financial Statements via e-mail is not
possible, they shall be sent via facsimile to Agent at: (866) 468-8916,
attention Chief Credit Officer.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the Sections 7.1(b) and 7.1(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at Borrower’s website address or on which such financial
statements and/or other documents are posted on the SEC’s website on the
Internet at www.sec.gov.

 

7.2          Management Rights.  Borrower shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and

 

34

--------------------------------------------------------------------------------


 

examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours; provided, however, that so long as no Event of Default has occurred and
is continuing, such examinations shall be limited to no more often than twice
per fiscal year.  In addition, in connection with any such examination, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records.  In addition, Agent or
Lender shall be entitled at reasonable times and intervals to consult with and
advise the management and officers of Borrower concerning significant business
issues affecting Borrower.  Such consultations shall not unreasonably interfere
with Borrower’s business operations.  The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

 

7.3          Further Assurances.  Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral (subject to Permitted Liens) as Agent may reasonably request from
time to time; provided that, notwithstanding any other provision of this
Agreement, at no time shall leasehold mortgages be required with respect to
leased property valued at or holding less than $500,000, valued at the lower of
book or market.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary and that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby in accordance with the Loan
Documents.  In addition, and for such purposes only, Borrower hereby authorizes
Agent to execute and deliver on behalf of Borrower and to file such financing
statements (including an indication that the financing statement covers “all
assets or all personal property” of Borrower in accordance with Section 9-504 of
the UCC) without the signature of Borrower either in Agent’s name or in the name
of Agent as agent and attorney-in-fact for Borrower.  Borrower shall protect and
defend Borrower’s title to the Collateral and Agent’s Lien thereon against all
Persons claiming any interest adverse to Borrower or Agent other than Permitted
Liens.

 

7.4          Indebtedness; Operating Leases.  Borrower shall not create, incur,
assume, guarantee or be or remain liable with respect to any Indebtedness, or
permit any Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or any obligations under an Operating Lease or take any actions
which impose on Borrower an obligation to prepay any Indebtedness or any
Operating Lease, except for (a) the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion, (b) purchase money Indebtedness or obligations under any
Operating Lease pursuant to its then applicable payment or rent schedule or
(c) prepayment by any Subsidiary of (i) inter-company Indebtedness owed by such
Subsidiary

 

35

--------------------------------------------------------------------------------


 

to any Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower.

 

7.5          Collateral.  Borrower shall at all times keep the Collateral and
all other property and assets used in Borrower’s business or in which Borrower
now or hereafter holds any interest free and clear from any legal process or
Liens whatsoever (except for Permitted Liens), and shall give Agent prompt
written notice of any known legal process affecting the Collateral, such other
property and assets, in each case, with a value in excess of $250,000, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property.  Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property (other than holders of
Permitted Liens). Borrower shall cause its Subsidiaries to protect and defend
such Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no Liens whatsoever on Intellectual Property), and
shall give Agent prompt written notice of any known legal process affecting such
Subsidiary’s assets with a value in excess of $250,000.

 

7.6          Investments.  Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7          Distributions.  Borrower shall not, and shall not allow any
Subsidiary to (a) repurchase or redeem any class of stock or other equity
interest other than (i) pursuant to employee, director or consultant repurchase
plans, employee stock option plans, the Series C Repurchase Agreement (solely in
connection with the right to convert preferred stock into common stock pursuant
to such agreement and any cash to be paid in connection thereto to not exceed
the specified cumulative limit in the definition “Permitted Series C
Repurchases”) or agreements entered into in the ordinary course of business, or
other similar agreements or in connection with withholding taxes (including in
connection with restricted stock agreements) incurred solely in connection with
the foregoing, provided, however, in each case the repurchase or redemption
price does not exceed the original consideration paid for such stock or equity
interest (other than the net exercise of any stock options), or (b) declare or
pay any cash dividend or make a cash distribution on any class of stock or other
equity interest, except that (i) a Subsidiary may pay dividends or make
distributions to Borrower and (ii) so long as no Event of Default has occurred
and is continuing, Borrower may pay cash dividends pursuant to Permitted
Series C Repurchases (subject to, for the avoidance of doubt, the cumulative
limit indicated in such definition), or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $100,000 in the aggregate outstanding other than
Permitted Investments or (d) waive, release or forgive any Indebtedness owed by
any employees, officers or directors in excess of $100,000 in the aggregate.

 

36

--------------------------------------------------------------------------------


 

7.8          Transfers.  Except for Permitted Transfers, Borrower shall not, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets or in any material portion
of the assets of any Project.

 

7.9          Mergers or Acquisitions.  Borrower shall not merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of (a) a
Subsidiary which is not a Borrower into another Subsidiary or into Borrower or
(b) a Borrower into another Borrower), or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person.

 

7.10        Taxes.  Borrower and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
Borrower, Agent, Lender or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom.  Borrower shall file on or before the
due date therefor all personal property tax returns in respect of the
Collateral.  Notwithstanding the foregoing, Borrower may contest, in good faith
and by appropriate proceedings, taxes for which Borrower maintains adequate
reserves therefor in accordance with GAAP.

 

7.11        Corporate Changes.  Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) in the case of any Domestic
Subsidiaries, such relocation shall be within the United States of America. 
Neither Borrower nor any Qualified Subsidiary shall relocate any item of
Collateral (other than (x) sales of Inventory in the ordinary course of
business, (y) relocations of Equipment having a value of up to $250,000 in any
fiscal year in each customer site, and (z) relocations of Collateral from a
location described on Exhibit C to another location described on Exhibit C)
unless (i) it has provided prompt written notice to Agent, (ii) such relocation
is within the continental United States of America and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Agent.

 

7.12        Deposit Accounts.

 

(a)           Subject to Section 4.5, neither Borrower nor any Qualified
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property (other than, in each case, any Project Restricted Accounts or other
Deposit Accounts excluded pursuant to Section 3.2), except with respect to which
Agent has an Account Control Agreement.

 

37

--------------------------------------------------------------------------------


 

(b)           All released funds (either cash, cash equivalents or investment
securities) in a Project Restricted Account or other Deposit Accounts excluded
pursuant to Section 3.2 shall, immediately upon release (either by law or
contract), be transferred to an account subject to an Account Control Agreement
in favor of Agent. For the avoidance of doubt, funds will be considered released
when such funds are no longer required to serve as collateral pursuant to the
same Operating Lease.  Furthermore, no funds used as collateral of one Operating
Lease shall be used as collateral for another Operating Lease.

 

(c)           Promptly, and in any event within three (3) Business Days
following maturity, satisfaction or termination of any Operating Lease, all
funds in each Project Restricted Account or other Deposit Accounts excluded
pursuant to Section 3.2 associated with such Operating Lease shall be
transferred to an account subject to an Account Control Agreement in favor of
Agent.

 

7.13        Joinders.

 

(a)           Borrower shall notify Agent of each Subsidiary formed subsequent
to the Closing Date and, within 15 days of formation, shall cause any such
Qualified Subsidiary to execute and deliver to Agent a Joinder Agreement.

 

(b)           Upon any existing Subsidiary becoming a Qualified Subsidiary as
required in Section 7.13(a) (a) such Subsidiary shall take all actions and steps
required by Agent in order to perfect Agent’s security interest in such
Subsidiary’s assets, including without limitation all such steps under any local
laws, and (b) notwithstanding Section 3.2 to the contrary, Borrower or any other
Subsidiary of Borrower shall grant Agent 100% of all outstanding shares of
capital stock of such new Qualified Subsidiary or any Subsidiary that directly
or indirectly holds securities of such new Qualified Subsidiary.

 

7.14        Project Documents.

 

(a)           Borrower shall not amend, modify or waive any provision or term of
any Project Document or any Material Financing Agreement (Covenant), in a manner
materially adverse to Agent.

 

(b)           Borrower shall not enter into any Material Additional Project
Document unless the transactions contemplated by such Material Additional
Project Document could not reasonably be expected to result in a Material
Adverse Effect and are, in the Borrower’s reasonable judgment, in the best
interest of the applicable Project.  Upon Agent’s request, Agent shall have
received copies of such Material Additional Project Documents concurrently with
delivery of the then-next Compliance Certificate.

 

7.15        Notification of Event of Default.  Borrower shall notify Agent
promptly and in any case within three (3) Business Days of Borrower obtaining
knowledge of the occurrence of any Event of Default, and any termination,
default or event of default or any

 

38

--------------------------------------------------------------------------------


 

allegation or notice thereof under any Project Document, Material Financing
Agreement (Notice) or under any subordination agreement.

 

7.16            Foreign Subsidiary Voting Rights.  Borrower shall not, and shall
not permit any Subsidiary, to amend or modify any governing document of any
Foreign Subsidiary of Borrower or of any entity solely holding the equity
interests of any Foreign Subsidiary of Borrower the effect of which is to
require a vote of greater than 50.1% of the equity interests or voting rights of
such entity for any decision or action of such entity.

 

7.17            Use of Term Loan Proceeds.  The proceeds of the Term Loans shall
be used to pay related fees and expenses in connection with this Agreement and
for working capital and other general corporate purposes.

 

7.18            Minimum Cash.  At all times prior to achievement of the
Unrestricted Cash Milestone, Borrower shall maintain unrestricted Cash in
account(s) located in the United States of America subject to an Account Control
Agreement in favor of Agent in an amount equal to (a) 75% of the outstanding
Secured Obligations plus (b) an amount equal to any outstanding accounts payable
of Borrower or any of its Subsidiaries that is more than one hundred fifty (150)
days past the billing date for such accounts payable.  From and after the date
on which the Borrower achieves the Unrestricted Cash Milestone, Borrower shall
only be required to maintain unrestricted Cash in account(s) located in the
United States of America subject to an Account Control Agreement in favor of
Agent in an amount equal to (a) 50% of the outstanding Secured Obligations plus
(b) an amount equal to any outstanding accounts payable of Borrower or any of
its Subsidiaries that is more than one hundred fifty (150) days past the billing
date for such accounts payable.  Borrower shall provide Agent evidence of
compliance with the financial covenants under this Section 7.18 in each
Compliance Certificate and upon request in form and substance reasonably
acceptable to Agent and supporting documentation reasonably requested by Agent,
including certification of such compliance by the Chief Executive Officer or
Chief Financial Officer of Borrower.

 

7.19            Limited Subsidiaries.  Borrower agrees that (a) Plug Power
Canada Inc., Plug Power Holding Inc., Plug Power Capital Inc. or H Power Corp.
(i) shall collectively have no assets in excess of $10,000 and none shall incur
any liabilities, (b) Emerging Power Inc. shall solely hold the equity interests
of Emergent Power Inc., (c) Hypulsion U.S. Holding, Inc. shall solely hold the
equity interests of Hypulsion SAS (Plug Power Europe), (d) any Domestic
Subsidiary that is not a Qualified Subsidiary shall not have any assets or incur
any liabilities until it has entered into a Joinder Agreement, and (e) any
Subsidiary that is or becomes a Qualified Subsidiary shall enter into a Joinder
Agreement within 15 days and become a co-borrower under this Agreement.

 

SECTION 8.  [RESERVED]

 

39

--------------------------------------------------------------------------------


 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1          Payments.  Borrower fails to pay (i) any scheduled payment of
principal or interest due under this Agreement or any of the other Loan
Documents on the due date or (ii) any other payment due on the Secured
Obligations hereunder within three (3) Business Days; provided, however, that an
Event of Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

 

9.2          Covenants.  Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.15, 7.17, 7.18 and 7.19), any
other Loan Document or any other agreement among Borrower, Agent and Lender,
such default continues for more than fifteen (15) Business Days after the
earlier of the date on which (i) Agent or Lender has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.12, 7.15, 7.17, 7.18 and 7.19, the occurrence of such default; or

 

9.3          Material Adverse Effect.  A circumstance has occurred that has had
a Material Adverse Effect.  Agent shall provide written notice to Parent stating
its belief that a Material Adverse Effect has occurred.  Agent shall provide
three (3) calendar days written notice to Parent before exercising any right or
remedy or causing a Default or an Event of Default to occur with respect to this
Section 9.3, whereby during such time, Agent shall make itself available to
discuss in good faith any proposed solution to such Material Adverse Effect, and
Parent may take such action otherwise permitted under the Loan Documents (i) as
required so that the event or circumstance that is the basis for such Material
Adverse Effect no longer exists (to the extent curable), (ii) to show evidence
that no Material Adverse Effect has occurred or (iii) to provide a plan
detailing how it will mitigate the effect of such event or circumstance that,
based on such plan, in the foreseeable future will provide Parent the ability to
overcome such Material Adverse Effect, which, in each case, at such time such
evidence is shown and plans are provided, the Agent shall promptly re-determine
in good faith whether an Event of Default still exists with respect to this
Section 9.3. If not, any proposed or expected violation of this Section 9.3 will
immediately be deemed to be waived and cured, without any further action. 
Further, no Event of Default shall be triggered under this Section 9.3 if the
circumstance arises out of: (i) war, act of terrorism, civil unrest or similar
event; or (ii) any adverse change, effect or circumstance resulting from an
action required or permitted by this Agreement; or

 

9.4          Representations.  Any representation or warranty made by Borrower
in any Loan Document shall have been false or misleading in any material respect
when made or when deemed made; or

 

40

--------------------------------------------------------------------------------


 

9.5          Insolvency.  Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

 

9.6          Attachments; Judgments.  Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least $500,000, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or

 

9.7              Other Obligations.  The occurrence (beyond any applicable grace
or cure periods) of any default under any agreement or obligation of Borrower
(including without limitation its Operating Leases and the Project Documents) in
an aggregate principal amount or annual potential revenues in excess of
$500,000; or

 

9.8              Stop Trade.  At any time, an SEC stop trade order or NASDAQ
market trading suspension of the Common Stock shall be in effect for five
(5) consecutive days or five (5) days during a period of ten (10) consecutive
days, excluding in all cases a suspension of all trading on a public market,
provided that Borrower shall not have been able to cure such trading suspension
within thirty (30) days of the notice thereof or list the Common Stock on
another public market within sixty (60) days of such notice.

 

41

--------------------------------------------------------------------------------


 

SECTION 10.  REMEDIES

 

10.1        General.  Upon and during the continuance of any one or more Events
of Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Agent may, at its option, sign and file in Borrower’s name any and
all collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account.  Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral.  All
Agent’s rights and remedies shall be cumulative and not exclusive.

 

10.2        Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Agent may, and at the direction of the
Required Lenders shall, at any time or from time to time, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as Agent may elect.  Any
such sale may be made either at public or private sale at its place of business
or elsewhere.  Borrower agrees that any such public or private sale may occur
upon ten (10) calendar days’ prior written notice to Borrower.  Agent may
require Borrower to assemble the Collateral and make it available to Agent at a
place designated by Agent that is reasonably convenient to Agent and Borrower. 
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Agent in the following order of
priorities:

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable documented costs and professionals’ and advisors’ fees and
expenses as described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the

 

42

--------------------------------------------------------------------------------


 

Collateral, or to Borrower or its representatives or as a court of competent
jurisdiction may direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3        No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

 

10.4        Cumulative Remedies.  The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11.  MISCELLANEOUS

 

11.1        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2        Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

(a)           If to Agent:

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Tony Pandjiris
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, tpandjiris@herculestech.com
Telephone:  650-289-3060

 

with a copy (which shall not constitute notice) to:

 

43

--------------------------------------------------------------------------------


 

LATHAM & WATKINS LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Attention: Haim Zaltzman

Telephone: 415-395-8870

email: haim.zaltzman@lw.com

 

(b)           If to Lender:

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Tony Pandjiris
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, tpandjiris@herculestech.com
Telephone:  650-289-3060

 

with a copy (which shall not constitute notice) to:

LATHAM & WATKINS LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Attention: Haim Zaltzman

Telephone: 415-395-8870

email: haim.zaltzman@lw.com

 

(c)           If to Borrower:

 

PLUG POWER INC.

Attention:  Paul Middleton

968 Albany Shaker Road

Latham, NY 12110

email: pmiddleton@plugpower.com
Telephone: 518-738-0281

 

with a copy (which shall not constitute notice) to:

GOODWIN PROCTER LLP

100 Northern Avenue

Boston, MA 02110

Attention: Robert P. Whalen

Telephone: 617-570-1394

email: rwhalen@goodwinprocter.com

 

or to such other address as each party may designate for itself by like notice.

 

11.3        Entire Agreement; Amendments.

 

44

--------------------------------------------------------------------------------


 

(a)           This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated May 25, 2016).

 

(b)           Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b).  The Required Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Agent and the Borrower party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder) or extend the scheduled date of
any payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.17 without
the written consent of the Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, the Lender, the Agent and all future holders of the
Loans.

 

11.4        No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5        No Waiver.  The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers.  No omission or delay by Agent or
Lender at any time to enforce

 

45

--------------------------------------------------------------------------------


 

any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Agent or Lender is entitled,
nor shall it in any way affect the right of Agent or Lender to enforce such
provisions thereafter.

 

11.6        Survival.  All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement.  Section 6.3 shall
survive the termination of this Agreement.

 

11.7        Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any).  Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents without Agent’s express
prior written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a Designated
Competitor of Borrower, it being acknowledged that in all cases, any transfer to
an Affiliate of any Lender or Agent shall be allowed.

 

11.8        Governing Law.  This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of California,
and shall have been accepted by Agent and Lender in the State of California. 
Payment to Agent and Lender by Borrower of the Secured Obligations is due in the
State of California.  This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9        Consent to Jurisdiction and Venue.  All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2.  Nothing herein shall affect the
right to serve process

 

46

--------------------------------------------------------------------------------


 

in any other manner permitted by law or shall limit the right of either party to
bring proceedings in the courts of any other jurisdiction.

 

11.10      Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)           Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH OF BORROWER, AGENT AND
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER.  This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and Lender; Claims that arise out of
or are in any way connected to the relationship among Borrower, Agent and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

 

(b)           If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)           In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11      Professional Fees.  Borrower promises to pay Agent’s and Lender’s
fees and reasonable documented expenses necessary to finalize the loan
documentation, including but not limited to reasonable documented attorneys’
fees, UCC searches, filing costs, and other miscellaneous expenses; provided
that Agent and Lender shall use best efforts to limit such fees and expenses to
no more than $125,000 and, in any event, such fees and expenses shall not exceed
$250,000, in each case solely as of the Closing Date.  In addition, Borrower
promises to pay any and all reasonable documented attorneys’ and other
professionals’ fees and expenses incurred by Agent and Lender after the Closing
Date in connection with or related to:  (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents;

 

47

--------------------------------------------------------------------------------


 

(d) any waiver, consent, release, or termination under the Loan Documents;
(e) the protection, preservation, audit, field exam, sale, lease, liquidation,
or disposition of Collateral or the exercise of remedies with respect to the
Collateral; (f) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to Borrower or the Collateral,
and any appeal or review thereof; and (g) any bankruptcy, restructuring,
reorganization, assignment for the benefit of creditors, workout, foreclosure,
or other action related to Borrower, the Collateral, the Loan Documents,
including representing Agent or Lender in any adversary proceeding or contested
matter commenced or continued by or on behalf of Borrower’s estate, and any
appeal or review thereof.

 

11.12      Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their reasonable good faith discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information which are
no less restrictive than the terms of this Section 11.12; (b) if such
information is generally available to the public; (c) if required or appropriate
in any report, statement or testimony required by law or order of any
Governmental Authority submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after the occurrence of an Event of Default;
(g) to any participant or assignee of Agent or Lender or any prospective
participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior written consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.

 

11.13      Assignment of Rights.  Borrower acknowledges and understands that
Agent or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder

 

48

--------------------------------------------------------------------------------


 

and under the Loan Documents to any Person or entity (an “Assignee”).  After
such assignment the term “Agent” or “Lender” as used in the Loan Documents shall
mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Agent and Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Agent and Lender shall retain all rights, powers and remedies hereby given.  No
such assignment by Agent or Lender shall relieve Borrower of any of its
obligations hereunder.  Lender agrees that in the event of any transfer by it of
the Note(s) (if any), it will endorse thereon a notation as to the portion of
the principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid
thereon.  Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain a register for the recordation of the names and addresses of the
Lenders, and the Term Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

11.14      Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or Lender.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
until the Secured Obligations (other than contingent obligations for which no
claim has been asserted) are fully satisfied.

 

11.15      Counterparts.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
signature page of this Agreement by telecopier or other electronic means shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

49

--------------------------------------------------------------------------------


 

11.16      No Third Party Beneficiaries.  No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

 

11.17      Agency.

 

(a)           Lender hereby irrevocably appoints Hercules Capital, Inc. to act
on its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

(b)           Lender agrees to indemnify the Agent in its capacity as such (to
the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Section 11.17, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

(c)           Agent in Its Individual Capacity.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as Agent hereunder
in its individual capacity.

 

(d)           Exculpatory Provisions.  The Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent shall
not:

 

(i)             be subject to any fiduciary or other implied duties, regardless
of whether any default or any Event of Default has occurred and is continuing;

 

(ii)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is

 

50

--------------------------------------------------------------------------------


 

required to exercise as directed in writing by the Lender, provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law; and

 

(iii)       except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

 

(e)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Lender or as the Agent shall
believe in good faith shall be necessary, under the circumstances or (ii) in the
absence of its own gross negligence or willful misconduct.

 

(f)            The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

(g)           Reliance by Agent.  Agent may rely, and shall be fully protected
in acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of this Agreement or any of the other
Loan Documents.  Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith.  Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction.  Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement and the
other Loan Documents at the request or direction of Lenders unless Agent shall
have been provided by Lender with adequate security and

 

51

--------------------------------------------------------------------------------


 

indemnity against the costs, expenses and liabilities that may be incurred by it
in compliance with such request or direction.

 

11.18      Publicity.  None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

 

11.19      Multiple Borrowers.

 

(a) Borrower’s Agent. Each of the Borrowers hereby irrevocably appoints Plug
Power Inc. as its agent, attorney-in-fact and legal representative for all
purposes, including requesting disbursement of the Term Loan and receiving
account statements and other notices and communications to Borrowers (or any of
them) from the Agent or any Lender. The Agent may rely, and shall be fully
protected in relying, on any request for the Term Loan, disbursement
instruction, report, information or any other notice or communication made or
given by the Company, whether in its own name or on behalf of one or more of the
other Borrowers, and the Agent shall not have any obligation to make any inquiry
or request any confirmation from or on behalf of any other Borrower as to the
binding effect on it of any such request, instruction, report, information,
other notice or communication, nor shall the joint and several character of the
Borrowers’ obligations hereunder be affected thereby.

 

(b)  Waivers.  Each Borrower hereby waives:  (i) any right to require the Agent
to institute suit against, or to exhaust its rights and remedies against, any
other Borrower or any other person, or to proceed against any property of any
kind which secures all or any part of the Secured Obligations, or to exercise
any right of offset or other right with respect to any reserves, credits or
deposit accounts held by or maintained with the Agent or any Indebtedness of the
Agent or any Lender to any other Borrower, or to exercise any other right or
power, or pursue any other remedy the Agent or any Lender may have; (ii) any
defense arising by reason of any disability or other defense of any other
Borrower or any guarantor or any endorser, co-maker or other person, or by
reason of the cessation from any cause whatsoever of any liability of any other
Borrower or any guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Secured Obligations, or by reason of any act
or omission of the Agent or others which directly or indirectly results in

 

52

--------------------------------------------------------------------------------


 

the discharge or release of any other Borrower or any guarantor or any other
person or any Secured Obligations or any security therefor, whether by operation
of law or otherwise; (iii) any defense arising by reason of any failure of the
Agent to obtain, perfect, maintain or keep in force any Lien on, any property of
any Borrower or any other person; (iv) any defense based upon or arising out of
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any other Borrower
or any guarantor or any endorser, co-maker or other person, including without
limitation any discharge of, or bar against collecting, any of the Secured
Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding.  Until all of the Secured Obligations have been
paid, performed, and discharged in full, nothing shall discharge or satisfy the
liability of any Borrower hereunder except the full performance and payment of
all of the Secured Obligations.  If any claim is ever made upon the Agent for
repayment or recovery of any amount or amounts received by the Agent in payment
of or on account of any of the Secured Obligations, because of any claim that
any such payment constituted a preferential transfer or fraudulent conveyance,
or for any other reason whatsoever, and the Agent repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over the Agent or any of its property, or by reason of
any settlement or compromise of any such claim effected by the Agent with any
such claimant (including without limitation any other Borrower), then and in any
such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Borrower shall be and remain liable to
the Agent and the Lenders under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement.  Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which Borrower may have under any present or
future document or agreement with any other Borrower or other person, and
including (but not limited to) any of the foregoing rights which any Borrower
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.

 

(c)  Consents.  Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, the Agent may, from time to time before or
after revocation of this Agreement, do any one or more of the following in its
sole and absolute discretion:  (i) accept partial payments of, compromise or
settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the
Obligations; (ii) grant any other indulgence to any Borrower or any other Person
in

 

53

--------------------------------------------------------------------------------


 

respect of any or all of the Secured Obligations or any other matter;
(iii) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Secured Obligations or any
guaranty of any or all of the Secured Obligations, or on which the Agent at any
time may have a Lien, or refuse to enforce its rights or make any compromise or
settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Borrowers or any endorsers or
guarantors of all or any part of the Secured Obligations, including, without
limitation one or more parties to this Agreement, regardless of any destruction
or impairment of any right of contribution or other right of Borrower; (v) apply
any sums received from any other Borrower, any guarantor, endorser, or
co-signer, or from the disposition of any Collateral or security, to any
Indebtedness whatsoever owing from such person or secured by such Collateral or
security, in such manner and order as the Agent determines in its sole
discretion, and regardless of whether such Indebtedness is part of the Secured
Obligations, is secured, or is due and payable.  Each Borrower consents and
agrees that the Agent shall be under no obligation to marshal any assets in
favor of Borrower, or against or in payment of any or all of the Secured
Obligations.  Each Borrower further consents and agrees that the Agent shall
have no duties or responsibilities whatsoever with respect to any property
securing any or all of the Secured Obligations.  Without limiting the generality
of the foregoing, the Agent shall have no obligation to monitor, verify, audit,
examine, or obtain or maintain any insurance with respect to, any property
securing any or all of the Secured Obligations.

 

(d)  Independent Liability.  Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Borrower, in
the same action in which any other Borrower may be sued or in separate actions,
as often as deemed advisable by Agent. Each Borrower is fully aware of the
financial condition of each other Borrower and is executing and delivering this
Agreement based solely upon its own independent investigation of all matters
pertinent hereto, and such Borrower is not relying in any manner upon any
representation or statement of the Agent or any Lender with respect thereto. 
Each Borrower represents and warrants that it is in a position to obtain, and
each Borrower hereby assumes full responsibility for obtaining, any additional
information concerning any other Borrower’s financial condition and any other
matter pertinent hereto as such Borrower may desire, and such Borrower is not
relying upon or expecting the Agent to furnish to it any information now or
hereafter in the Agent’s possession concerning the same or any other matter.

 

(e)  Subordination.  All Indebtedness of a Borrower now or hereafter arising
held by another Borrower is subordinated to the Secured Obligations and the
Borrower holding the Indebtedness shall take all actions reasonably requested by
Agent to effect, to enforce and to give notice of such subordination.

 

(SIGNATURES TO FOLLOW)

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

BORROWER:

 

 

 

PLUG POWER INC.

 

 

 

Signature:

/s/ Paul Middleton

 

 

 

Print Name:

Paul Middleton

 

 

 

Title:

Chief Financial Officer and Senior Vice

 

President

 

 

 

 

 

EMERGING POWER INC.

 

 

 

Signature:

/s/ Paul Middleton

 

 

 

Print Name:

Paul Middleton

 

 

 

Title:

Treasurer

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

Signature:

/s/ Paul Middleton

 

 

 

Print Name:

Paul Middleton

 

 

 

Title:

Treasurer

 

 

 

 

Accepted in Palo Alto, California:

 

 

 

 

 

 

AGENT:

 

 

 

HERCULES CAPITAL, INC.

 

 

 

Signature:

/s/ Jennifer Choe

 

--------------------------------------------------------------------------------


 

 

Print Name:

Jennifer Choe

 

 

 

 

Title:

Assistant General Counsel

 

 

 

 

LENDER:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

Signature:

/s/ Jennifer Choe

 

 

 

 

Print Name:

Jennifer Choe

 

 

 

 

Title:

Assistant General Counsel

 

--------------------------------------------------------------------------------


 

Table of Exhibits and Schedules

 

Exhibit A:

 

Advance Request

 

 

Attachment to Advance Request

 

 

 

Exhibit B:

 

Term Note

 

 

 

Exhibit C:

 

Name, Locations, and Other Information for Borrower

 

 

 

Exhibit D:

 

Borrower’s Patents, Trademarks, Copyrights and Licenses

 

 

 

Exhibit E:

 

Borrower’s Deposit Accounts and Investment Accounts

 

 

 

Exhibit F:

 

Compliance Certificate

 

 

 

Exhibit G:

 

Joinder Agreement

 

 

 

Exhibit H:

 

ACH Debit Authorization Agreement

 

 

 

Schedule 1

 

Subsidiaries

Schedule 1.1

 

Commitments

Schedule 1A

 

Existing Permitted Indebtedness

Schedule 1B

 

Existing Permitted Investments

Schedule 1C

 

Existing Permitted Liens

Schedule 5.3

 

Consents, Etc.

Schedule 5.5

 

Actions Before Governmental Authorities

Schedule 5.8

 

Tax Matters

Schedule 5.9

 

Intellectual Property Claims

Schedule 5.10

 

Intellectual Property

Schedule 5.11

 

Borrower Products

Schedule 5.14

 

Capitalization

Schedule 5.16

 

Project Matters

Schedule 5.17

 

Restricted Cash Reports

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADVANCE REQUEST

 

To:

Agent:

 

Date:                    , 20      

 

 

 

 

 

 

 

Hercules Capital,  Inc. (the “Agent”)

 

 

 

 

 

400 Hamilton Avenue, Suite  310

 

 

 

 

 

Palo Alto, CA 94301

 

 

 

 

 

email: legal@herculestech.com, tpandjiris@herculestech.com

 

 

 

 

 

Attn: Chief Legal Officer and Tony Pandjiris

 

 

 

 

 

Plug Power Inc. (“Borrower”) hereby requests, on behalf of itself and each other
Borrower (as defined in the Agreement) from Hercules Capital,  Inc. (“Lender”)
an Advance in the amount of                                            Dollars
($                                ) on                             ,           
(the “Advance Date”) pursuant to the Loan and Security Agreement among Borrower,
Agent and Lender (the “Agreement”). Capitalized words and other terms used but
not otherwise defined herein are used with the same meanings as defined in the
Agreement.

 

Please:

 

(a)           Issue a check payable to
Borrower                                                                                                              

 

or

 

(b)           Wire Funds to Borrower’s
account                                         [IF FILED PUBLICLY, ACCOUNT INFO
REDACTED FOR SECURITY PURPOSES]

 

 

Bank:

                                                            

 

 

Address:

                                                            

 

 

 

                                                            

 

 

ABA Number:

                                                            

 

 

Account Number:

                                                            

 

 

Account Name:

                                                            

 

 

Contact Person:

                                                            

 

 

Phone Number

                                                            

 

 

To Verify Wire Info:

                                                            

 

 

Email address:

                                                            

 

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement are and shall be true and correct in all material respects on and as
of the

 

--------------------------------------------------------------------------------


 

Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date; (iii) that Borrower is in compliance with all the terms and provisions set
forth in each Loan Document on its part to be observed or performed; and
(iv) that as of the Advance Date, no fact or condition exists that would (or
would, with the passage of time, the giving of notice, or both) constitute an
Event of Default under the Loan Documents.  Borrower understands and
acknowledges that Agent has the right to review the financial information
supporting this representation and, based upon such review in its reasonable
discretion, Lender may decline to fund the requested Advance.

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of [                 ], 20[    ].

 

 

BORROWER: PLUG POWER INC.

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THIS NOTE IS BEING ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (“OID”) WITHIN THE
MEANING OF SECTION 1273(A) OF THE UNITED STATES INTERNAL REVENUE CODE OF 1986,
AS AMENDED. FOR REQUESTS REGARDING THE ISSUE PRICE OF THIS NOTE, THE AMOUNT OF
OID ON THIS NOTE, THE ISSUE DATE OF THIS NOTE AND THE YIELD TO MATURITY OF THIS
NOTE, A HOLDER MAY CONTACT THE BORROWER (AS DEFINED BELOW) AT THE FOLLOWING
ADDRESS: 968 ALBANY SHAKER ROAD, LATHAM, NY 12110, ATTENTION: PAUL MIDDLETON;
TELEPHONE: 518-738-0281.

 

SECURED TERM PROMISSORY NOTE

 

$[   ],000,000

Advance Date:            , 20[  ]

 

Maturity Date:                  , 20[ ]

 

FOR VALUE RECEIVED, PLUG POWER INC., a Delaware corporation, EMERGING POWER
INC., a Delaware corporation, EMERGENT POWER INC., a Delaware corporation and
each of their Qualified Subsidiaries (collectively, the “Borrower”) hereby
promises to pay Hercules Capital, Inc., a Maryland corporation or its registered
assigns (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or
such other place of payment as the holder of this Secured Term Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of [  ] Million
Dollars ($[  ],000,000) or such lesser outstanding principal amount as Lender
has advanced to Borrower, together with accrued but unpaid interest thereon at a
rate as set forth in Section 2.2(c) of the Loan Agreement based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated as of
June 27, 2016, by and among Borrower, Hercules Capital, Inc., a Maryland
corporation (the “Agent”) and the several banks and other financial institutions
or entities from time to time party thereto as lender (as the same may from time
to time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.  Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

 

--------------------------------------------------------------------------------


 

BORROWER FOR ITSELF AND
ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:  PLUG POWER INC.

 

 

By:

 

Title:

 

 

 

 

 

EMERGING POWER INC.

 

 

 

By:

 

Title:

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Exhibit C: Name, Locations, and Other Information for Borrower

 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:

Plug Power Inc.

 

 

Type of organization:

Corporation

 

 

State of organization:

Delaware

 

 

Organization file number:

3083208

 

 

 

 

Name:

Emerging Power Inc.

 

 

Type of organization:

Corporation

 

 

State of organization:

Delaware

 

 

Organization file number:

5507010

 

 

 

 

Name:

Emergent Power Inc.

 

 

Type of organization:

Corporation

 

 

State of organization:

Delaware

 

 

Organization file number:

5509405

 

2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name:  ReliOn (Trade name)
Used during dates of:  2014-current

 

--------------------------------------------------------------------------------


 

Name:  Hypulsion (Trade name)
Used during dates of:  2015-current

 

3.  Borrower represents and warrants to Agent that its chief executive office is
located at:

 

Complete Street and Mailing Address, including County
and Zip Code

 

Company/Subsidiary

968 Albany-Shaker Road; Latham, NY 12110

 

Plug Power Inc.

968 Albany-Shaker Road; Latham, NY 12110

 

Emerging Power Inc.

15913 E. Euclid Avenue; Spokane WA 99216

 

Emergent Power Inc.

 

4.  Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations (other than its chief
executive office) are as follows:

 

Complete Mailing Address, including County and Zip Code

 

Company/Subsidiary

1160 Naperville Drive; Romeoville, IL 60466

 

Plug Power Inc.

2038B South Alex Road; West Carrollton, OH 45449

 

Plug Power Inc.

Customer Locations (25)

 

Plug Power Inc.

Offsite Warehouse

 

Stone Management; 2622 7th Ave #1; Watervliet, NY 12189

 

Plug Power Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Copyrights

 

None.

 

Patents

 

Borrower/
Grantor

 

Title

 

App. No.
App. Date

 

Patent / Pub. No.
Issue / Pub. Date

 

Status

 

Registered
Owner

 

Current Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel dispensing system and method

 

11605630

 

11/28/2006

 

7412994

 

8/19/2008

 

Issued

 

Cellex Power Products, Inc.

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Digital input current control for switch mode power supplies

 

10893075

 

7/16/2004

 

7288924

 

10/30/2007

 

Issued

 

Cellex Power Products, Inc.

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Hybrid power supply apparatus for battery replacement applications

 

10684622

 

10/14/2003

 

7207405

 

4/24/2007

 

Issued

 

Cellex Power Products, Inc.

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel dispensing system and method

 

10699615

 

10/31/2003

 

7171989

 

2/6/2007

 

Issued

 

Cellex Power Products, Inc.

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Self-regulated cooling system for switching power supplies using parasitic
effects of switching

 

10020449

 

12/11/2001

 

6775162

 

8/10/2004

 

Issued

 

Cellex Power Products, Inc.

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Hybrid power supply control system and method

 

09957360

 

9/20/2001

 

6534950

 

3/18/2003

 

Issued

 

Cellex Power Products, Inc.

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Emergent Power Inc.

 

Membrane electrode assemblies and associated fuel cells

 

14468228

 

8/25/2014

 

20150056534

 

2/26/2015

 

Published

 

Emergent Power Inc.

 

Assignment from inventors to Emergent Power Inc. recorded 6/17/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel storage enclosure

 

29183557

 

6/12/2003

 

D487931

 

3/30/2004

 

Issued

 

General Hydrogen Corporation

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

--------------------------------------------------------------------------------


 

Borrower/
Grantor

 

Title

 

App. No.
App. Date

 

Patent / Pub. No.
Issue / Pub. Date

 

Status

 

Registered
Owner

 

Current Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel storage enclosure

 

29183547

 

6/11/2003

 

D487807

 

3/23/2004

 

Issued

 

General Hydrogen Corporation

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Capacitor bank for electrical generator

 

11477448

 

6/30/2006

 

7477505

 

1/13/2009

 

Issued

 

General Hydrogen Corporation

 

Merger document recorded 6/27/2016; now in name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel cell catalyst electrodes

 

10187033

 

6/27/2002

 

7220693

 

5/22/2007

 

Issued

 

H Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Alcohol fueled direct oxidation fuel cells

 

10187082

 

6/27/2002

 

7141322

 

11/28/2006

 

Issued

 

H Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Sensor for electro-active materials

 

10122170

 

4/15/2002

 

6836123

 

12/28/2004

 

Issued

 

H Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Activation of electrochemical cells with catalyst electrodes

 

10072592

 

2/11/2002

 

6805983

 

10/19/2004

 

Issued

 

H Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Electrochemical method to improve the performance of H2/air PEM fuel cells and
direct methanol fuel cells

 

10097216

 

3/14/2002

 

6730424

 

5/4/2004

 

Issued

 

H Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel cell reactant and cooling flow fields integrated into a single separator
plate

 

09928719

 

8/13/2001

 

6727014

 

4/27/2004

 

Issued

 

H Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel cell using water-soluble fuel

 

09039878

 

3/16/1998

 

6048634

 

4/11/2000

 

Issued

 

H. Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Hydrogen-air fuel cell

 

08878015

 

6/18/1997

 

5776625

 

7/7/1998

 

Issued

 

H. Power Corporation

 

Assignment document recorded 6/23/2016; now in the name of Plug Power Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Pressure relief control system for a fuel cell system having a pressurized fuel
flow

 

11823602

 

6/28/2007

 

7892689

 

2/22/2011

 

Issued

 

Plug Power Inc.

 

No assignment from inventors to company

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fault management in a fuel cell-based system

 

11823554

 

6/28/2007

 

7862947

 

1/4/2011

 

Issued

 

Plug Power Inc.

 

No assignment from inventors to company

 

--------------------------------------------------------------------------------


 

Borrower/
Grantor

 

Title

 

App. No.
App. Date

 

Patent / Pub. No.
Issue / Pub. Date

 

Status

 

Registered
Owner

 

Current Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Anode humidification

 

11823552

 

6/28/2007

 

7479335

 

1/20/2009

 

Issued

 

Plug Power Inc.

 

No assignment from inventors to company

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Fuel cell system

 

09405689

 

9/24/1999

 

6299996

 

10/9/2001

 

Issued

 

Plug Power Inc.

 

No assignment from inventors to company

 

Trademarks

 

Borrower/Grantor

 

Trademark

 

App. No.
App. Date

 

Status

 

Registered Owner

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PP

 

[g117062km15i001.jpg]

 

86973790

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PLUG POWER

 

86973793

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PLUG POWER PP

 

[g117062km15i002.jpg]

 

86973782

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

INFINITE DRIVE

 

86973773

 

13-APR-2016

 

Pending
Intent To Use

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GENFUEL

 

86973803

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GENKEY

 

86973812

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GENSURE

 

86973775

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GENCARE

 

86973809

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GENDRIVE

 

86973817

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

--------------------------------------------------------------------------------


 

Borrower/Grantor

 

Trademark

 

App. No.
App. Date

 

Status

 

Registered Owner

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GENSURE

 

86973821

 

13-APR-2016

 

Pending

 

Plug Power Inc.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

a.              The following is a complete list of all stocks, bonds,
debentures, notes, commodity contracts and other securities owned by Company and
any subsidiary of the Company:

 

Name of Issuer

 

Description and Value of Security

 

Company/Subsidiary

 

N/A

 

 

 

 

 

 

b.              The following are all financial institutions at which Company
and its subsidiaries maintain deposit accounts:

 

Bank Name

 

Account Number

 

Branch
Address

 

Company/
Subsidiary

 

Purpose of
Account

M&T Bank

 

9861393941

 

125 Wolf Road, Albany NY 12205

 

(518) 482-6595

 

Plug Power Inc.

 

Concentration

Silicon Valley Bank

 

3300804356

 

3003 Tasman Drive, Santa Clara CA 95054

 

(408) 654-7400

 

Plug Power Inc.

 

Concentration

M&T Bank

 

15004224962834

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

15004224962842

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

15004224962850

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

15004224962800

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

15004224962818

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

15004224962826

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

15004224962868

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

 

--------------------------------------------------------------------------------


 

M&T Bank

 

15004224962925

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

M&T Bank

 

9861393958

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted

Wilmington Trust

 

114006-000

 

1100 North Market Street, Wilmington DE 19890-0001

 

(302) 651-1000

 

Plug Power Inc.

 

Money Market

Silicon Valley Bank

 

41276

 

3003 Tasman Drive, Santa Clara CA 95054

 

Plug Power Inc.

 

Money Market

Silicon Valley Bank

 

3301140267

 

3003 Tasman Drive, Santa Clara CA 95054

 

Emergent Power Inc.

 

Money Market

BNP Paribas

 

0089200010253592

 

France

 

Hypulsion

 

Concentration

Wilmington Trust

 

108894-0000

 

1100 North Market Street, Wilmington DE 19890-0001

 

Plug Power Inc.

 

Service Escrow / Restricted

Wilmington Trust

 

112130-000

 

1100 North Market Street, Wilmington DE 19890-0001

 

Plug Power Inc.

 

Service Escrow / Restricted

Wilmington Trust

 

113864-000

 

1100 North Market Street, Wilmington DE 19890-0001

 

Plug Power Inc.

 

Service Escrow / Restricted

PNC Bank

 

4116436576

 

995 Dalton Ave

Cincinnati, OH 45203

 

(513) 421-9191

 

Plug Power Inc.

 

Collateral / Restricted

SunTrust

 

1000192072675

 

P.O. Box 305183,

 

Plug Power

 

Collateral /

 

--------------------------------------------------------------------------------


 

 

 

 

 

Nashville TN 37230-5183

 

(800) 786-8787

 

Inc.

 

Restricted

BB&T

 

 

 

600 Washington Ave, Suite 201; Towson, MD 21204

 

(410) 494-1001

 

Plug Power Inc.

 

Security Deposit / restricted

M&T Bank

 

15004235112329

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Collateral / Restricted — Related to M&T Amendment

M&T Bank

 

15004235112311

 

125 Wolf Road, Albany NY 12205

 

Plug Power Inc.

 

Money Market — Related to M&T Amendment

SunTrust

 

1000194715420

 

P.O. Box 305183, Nashville TN 37230-5183

 

Plug Power Inc.

 

Generate Deposit (to be closed upon DACA termination)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated as of
June 27, 2016 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Loan Agreement”) by and
among the several banks and other financial institutions or entities from time
to time party thereto (collectively, the “Lender”) and Hercules Capital, Inc.,
as agent for the Lender (the “Agent”) and Plug Power Inc. (the “Company”), as
Borrower and each other Borrower party thereto. All capitalized terms not
defined herein shall have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all of Borrower’s
financial matters, and is authorized to provide certification of information
regarding the Borrower; hereby certifies, in such capacity, and not in his
individual capacity, that in accordance with the terms and conditions of the
Loan Agreement, the Borrower is in compliance for the period ending             
of all covenants, conditions and terms and hereby reaffirms that all
representations and warranties contained therein are true and correct in all
material respects on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties.  Attached are the required
documents supporting the above certification.  The undersigned further certifies
that the attached documents are prepared in accordance with GAAP (except for the
absence of footnotes with respect to unaudited financial statement and subject
to normal year end adjustments) and are consistent from one period to the next
except as explained below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF
ATTACHED

 

 

 

 

 

Interim Financial Statements

 

Monthly within 30 days (45 days if month-end coincides with quarter-end)

 

 

 

 

 

 

 

Monthly Account statements (including Project Restricted Accounts)

 

Monthly within 30 days

 

 

 

 

 

 

 

Interim Financial Statements

 

Quarterly within 45 days

 

 

 

 

 

 

 

Audited Financial Statements

 

FYE within 90 days

 

 

 

--------------------------------------------------------------------------------


 

The undersigned hereby confirms that Schedule 1 attached hereto is a true,
correct and complete calculation of the financial covenants set forth in
Section 7.18 of the Loan Agreement, as of the date first set forth above.

 

The undersigned hereby also confirms the accounts disclosed in Schedule 2
represent all depository accounts and securities accounts presently open in the
name of each Borrower or Borrower Subsidiary/Affiliate, as applicable.

 

 

 

Very Truly Yours,

 

 

 

PLUG POWER INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FINANCIAL COVENANT CALCULATIONS

 

For all periods prior to achievement of the Unrestricted Cash Milestone:

 

(1) unrestricted Cash in U.S. accounts subject to Account Control Agreement

 

$            

 

 

 

(2) outstanding Secured Obligations

 

$            

 

 

 

(3) product of item (2) multiplied by 0.75

 

$            

 

 

 

(4) outstanding accounts payable of Borrower or any of its Subsidiaries that is
more than one hundred fifty (150) days past the billing date for such accounts
payable

 

$            

 

 

 

(5) sum of item (3) plus item (4) above

 

$            

 

 

 

Is item (1) greater than or equal to item (5)?

 

o Yes (in compliance)

o No (not in compliance)

 

For all periods on and after achievement of the Unrestricted Cash Milestone:

 

(1) unrestricted Cash in U.S. accounts subject to Account Control Agreement

 

$            

 

 

 

(2) outstanding Secured Obligations

 

$            

 

 

 

(3) product of item (2) multiplied by 0.50

 

$            

 

 

 

(4) outstanding accounts payable of Borrower or any of its Subsidiaries that is
more than one hundred fifty(150) days past the billing date for such accounts
payable

 

$            

 

 

 

(5) sum of item (3) plus item (4) above

 

$            

 

 

 

Is item (1) greater than or equal to item (5)?

 

o Yes (in compliance)

o No (not in compliance)

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

BANK ACCOUNT INFORMATION

 

Bank Account Information (as of                   )

 

UNRESTRICTED ACCOUNTS (HERCULES DACA ACCOUNTS)

 

Bank

 

Account

 

Amount

 

Purpose

 

New (Y/N)*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

PLEDGED ACCOUNTS

 

Bank

 

Account

 

Amount

 

Purpose

 

New (Y/N)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

RESTRICTED ACCOUNTS

 

Bank

 

Account

 

Amount

 

Purpose

 

New (Y/N)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* “New” means new account opened since last Compliance Certificate.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and
between                                  , a                         corporation
(“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation (as “Agent”).

 

RECITALS

 

A.  Subsidiary’s Affiliates, Plug Power Inc., a Delaware corporation
(“Company”), Emerging Power Inc., a Delaware corporation, Emergent Power Inc., a
Delaware corporation and each of their Qualified Subsidiaries (hereinafter
collectively referred to as the “Borrower”) have entered into that certain Loan
and Security Agreement dated as of June 27, 2016, with the several banks and
other financial institutions or entities from time to time party thereto as
lender (collectively, the “Lender”) and the Agent, as such agreement may be
amended, restated or modified (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith; and

 

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith, including, but not
limited to the IP Security Agreement (as defined in the Loan Agreement).

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.              The recitals set forth above are incorporated into and made part
of this Joinder Agreement.  Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.              By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were the
Borrower (as defined in the Loan Agreement) under the Loan Agreement, mutatis
mutandis, provided however, that (a) with respect to (i) Section 5.1 of the Loan
Agreement, Subsidiary represents that it is an entity duly organized, legally
existing and in good standing under the laws of [           ], (b) neither Agent
nor Lender shall have any duties, responsibilities or obligations to Subsidiary
arising under or related to the Loan Agreement or the other Loan Documents,
(c) that if Subsidiary is covered by Company’s insurance, Subsidiary shall not
be required to maintain separate insurance or comply with the provisions of
Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as long as Company
satisfies the requirements of Section 7.1 of the Loan Agreement, Subsidiary
shall not have to provide Agent separate Financial Statements.  To the extent
that Agent or Lender has any duties, responsibilities or obligations arising
under or related to the Loan Agreement or the other Loan Documents, those
duties, responsibilities or obligations shall flow only to Company and not to
Subsidiary or any other Person or entity.  By way of example (and not an
exclusive list): (i) Agent’s providing notice to Company in accordance with the
Loan Agreement or as otherwise agreed among Company, Agent and Lender shall be
deemed provided to Subsidiary; (ii) a Lender’s providing an Advance to Company
shall be deemed an Advance to Subsidiary; and (iii) Subsidiary shall have no
right to request an Advance or make any other demand on Lender.

 

--------------------------------------------------------------------------------


 

3.              Subsidiary agrees not to certificate its equity securities
unless it or the holder of its equity securities promptly delivers such
certificate or certificates to Agent in order to perfect Agent’s security
interest in such equity securities.

 

4.              Subsidiary acknowledges that it benefits, both directly and
indirectly, from the Loan Agreement, and hereby waives, for itself and on behalf
on any and all successors in interest (including without limitation any assignee
for the benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

5.              As security for the prompt and complete payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Subsidiary grants to Agent a security interest in all of Subsidiary’s right,
title, and interest in and to the Collateral and the Intellectual Property
Collateral (as defined in the IP Security Agreement).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

 

 

 

.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Telephone:                              

 

 

email:                                 

 

 

AGENT:

 

 

HERCULES CAPITAL, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

400 Hamilton Ave., Suite 310

 

 

Palo Alto, CA 94301

 

 

email: legal@herculestech.com, tpandjiris@herculestech.com

 

Telephone:  650-289-3060

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301

 

Re:  Loan and Security Agreement dated as of June 27, 2016 (the “Agreement”) by
and among Plug Power Inc. (“Company”), each other Borrower party thereto and
Hercules Capital, Inc., as agent (“Agent”) and the lenders party thereto
(collectively, the “Lender”)

 

In connection with the above referenced Agreement, the Company hereby authorizes
the Agent to initiate debit entries for the periodic payments due under the
Agreement.  The Borrower authorizes the depository institution named below to
debit to such account.

 

[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]

 

DEPOSITORY NAME

 

BRANCH

 

 

 

CITY

 

STATE AND ZIP CODE

 

 

 

TRANSIT/ABA NUMBER

 

ACCOUNT NUMBER

 

This authority will remain in full force and effect until terminated in writing
by Company and Agent.

 

 

 

 

 

PLUG POWER INC.

 

(Company)(Please Print)

 

 

 

By:

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of June 27,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among PLUG POWER INC., a Delaware corporation, EMERGING POWER
INC., a Delaware corporation, EMERGENT POWER INC., a Delaware corporation and
each of their Qualified Subsidiaries (hereinafter collectively referred to as
the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender (in such capacity, the
“Agent”).

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                          , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of June 27,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among PLUG POWER INC., a Delaware corporation, EMERGING POWER
INC., a Delaware corporation, EMERGENT POWER INC., a Delaware corporation and
each of their Qualified Subsidiaries (hereinafter collectively referred to as
the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                          , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of June 27,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among PLUG POWER INC., a Delaware corporation, EMERGING POWER
INC., a Delaware corporation, EMERGENT POWER INC., a Delaware corporation and
each of their Qualified Subsidiaries (hereinafter collectively referred to as
the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                          , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of June 27,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among PLUG POWER INC., a Delaware corporation, EMERGING POWER
INC., a Delaware corporation, EMERGENT POWER INC., a Delaware corporation and
each of their Qualified Subsidiaries (hereinafter collectively referred to as
the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender (in such capacity, the
“Agent”).

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

DATE:                        , 20[  ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

LENDER

 

TRANCHE

 

TERM COMMITMENT

 

Hercules Capital, Inc.

 

Tranche I

 

$

25,000,000

 

Hercules Capital, Inc.

 

Tranche II

 

$

5,000,000

 

Hercules Capital, Inc.

 

Tranche III

 

$

10,000,000

 

 

 

TOTAL COMMITMENTS

 

$

40,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 1: Subsidiaries

 

Loan Party/Subsidiary

 

Ownership

Plug Power Canada Inc., a corporation incorporated in British Columbia

 

Plug Power Inc.- 100%

Plug Power Holding Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Hypulsion U.S. Holding, Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Hypulsion SAS (Plug Power Europe), a société par actions simplifiée

 

Hypulsion U.S. Holding, Inc. - 100%

Emerging Power Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Emergent Power Inc., a Delaware corporation

 

Emerging Power Inc. – 100%

Plug Power Capital Inc., a Delaware corporation

 

Plug Power Inc.- 100%

H Power Corp., a Delaware corporation

 

Plug Power Inc.- 100%

 

--------------------------------------------------------------------------------


 

Schedule 1A:        Existing Permitted Indebtedness

 

Lease Agreement between Plug Power Inc. and 968 Albany Shaker Road Associates,
LLC dated as of January 24, 2013.

 

--------------------------------------------------------------------------------


 

Schedule 1B: Existing Permitted Investments

 

See Schedule 1.

 

--------------------------------------------------------------------------------


 

Schedule 1C: Existing Permitted Liens

 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

Plug Power Inc.

 

NMHG Financial Services, Inc.

 

UCC

 

9/15/11

 

20113547414

 

DE – SOS

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

7/2/14

 

20142617645

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (8) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

9/29/14

 

20143894292

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (8) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

9/29/14

 

20143894334

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (8) 

 

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

10/3/14

 

20143990470

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (3) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

10/3/14

 

`20143990637

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (1) page)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/19/14

 

20145179460

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (1) page)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/19/14

 

20145179551

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto – (3) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power

 

Manufacturers and Traders

 

UCC

 

12/22/14

 

20145207543

 

DE – SOS

 

5 Hydrogen Fuel Cell Units Model 2420-36; 5 Hydrogen

 

39

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

Inc.

 

Trust Company

 

 

 

 

 

 

 

 

 

Fuel Cell Units Model 3330-24F

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/22/14

 

20145207550

 

DE – SOS

 

1 Hydrogen Fuel Cell Units Model 2310-36; 1 Hydrogen Fuel Cell Units Model
3330-24F

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/22/14

 

20145207592

 

DE – SOS

 

1 Hydrogen Fuel Cell Units Model 3330-24F

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

4/1/15

 

20151379642

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 009 dated March 31, 2015,
to Master Equipment Lease dated June 30, 214) together with any and all proceeds
of the Equipment or other tangible and intangible property of Lessee resulting
from the sale or other disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power

 

Manufacturers and Traders

 

UCC

 

4/1/15

 

20151379816

 

DE – SOS

 

All of Lessee’s right, title and

 

40

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

Inc.

 

Trust Company

 

 

 

 

 

 

 

 

 

interest in and to the Equipment (meaning units of personal property described
on Equipment Schedule 010 dated March 31, 2015, to Master Equipment Lease dated
June 30, 214) together with any and all proceeds of the Equipment or other
tangible and intangible property of Lessee resulting from the sale or other
disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

4/1/15

 

20157379857

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 011 dated March 31, 2015,
to Master Equipment Lease dated June 30, 214) together with any and all proceeds
of the Equipment or

 

41

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

other tangible and intangible property of Lessee resulting from the sale or
other disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

6/26/15

 

20152769254

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 012 dated June 26, 2015, to
Master Equipment Lease dated June 30, 214) together with any and all proceeds of
the Equipment or other tangible and intangible property of Lessee resulting from
the sale or other disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

6/30/15

 

20152824422

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on

 

42

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

Equipment Schedule 013 dated June 30, 2015, to Master Equipment Lease dated
June 30, 214) together with any and all proceeds of the Equipment or other
tangible and intangible property of Lessee resulting from the sale or other
disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PNC Energy Capital LLC

 

UCC

 

7/21/15

 

20153150488

 

DE – SOS

 

All Debtor’s right, title and interest in, to and under the amounts on deposit
in the Collection Account and all of the Assigned Rights, including any proceeds
(in the form of cash, property or otherwise) therefrom or relating thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PNC Energy Capital LLC

 

UCC

 

7/21/15

 

20153150587

 

DE – SOS

 

Equipment listed on Schedule A thereto

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power,

 

BB&T EFC Energy, LLC

 

UCC

 

9/9/15

 

20153949830

 

DE-SOS

 

Leased Equipment and systems;

 

43

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

Inc.

 

 

 

 

 

 

 

 

 

 

 

subleases, chattel paper, accounts, security deposits and general intangibles
relating to Leased Equipment; cash comprising the security deposit; Debtor’s
right, title and interest in PPA. Equipment schedule attached thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

9/29/15

 

20154382890

 

DE-SOS

 

Leased Equipment and systems; subleases, chattel paper, accounts, security
deposits and general intangibles relating to Leased Equipment; cash comprising
the security deposit; Debtor’s right, title and interest in PPA. Equipment
schedule attached thereto.

 

44

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

12/16/15

 

20156066756

 

DE-SOS

 

Leased Equipment and systems; subleases, chattel paper, accounts, security
deposits and general intangibles relating to Leased Equipment; cash comprising
the security deposit; Debtor’s right, title and interest in PPA. Equipment
schedule attached thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Wells Fargo Equipment Finance, Inc.

 

UCC

 

12/18/15

 

20156137383

 

DE – SOS

 

Collateral Description Attached – various pieces of equipment together with all
accessories, accessions, attachments, whether now owned or hereafter acquired,
and all substitutions, renewals replacements and improvements thereto, together
with the proceeds thereof.

 

45

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

Plug Power Inc.

 

Wells Fargo Equipment Finance, Inc.

 

UCC

 

12/18/15

 

20156137581

 

DE – SOS

 

All the Debtor’s right, title and interest in, to and under all of the Assigned
Rights, including any proceeds (in the form of cash, property or otherwise)
therefrom or relating thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

12/28/15

 

20156290265

 

DE-SOS

 

Equipment and systems; subleases, chattel paper, accounts, security deposits and
general intangibles relating to Leased Equipment; cash comprising the security
deposit; Debtor’s right, title and interest in PPA. Equipment schedule attached
thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/31/15

 

20156363278

 

DE – SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on

 

46

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

Equipment Schedule 014 dated December 31, 2015, to Master Equipment Lease dated
June 30, 214) together with any and all proceeds of the Equipment or other
tangible and intangible property of Lessee resulting from the sale or other
disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/31/15

 

20156363385

 

DE – SOS

 

All of Debtor’s right, title and interest in and to, but not its obligations
under, (a) Exhibit F-5 dated, as of December 21, 2015 (the “Sublease Schedule”),
to Master Lease Agreement dated as of June 30, 2014, each by and between Debtor
and Volkswagen Group of America Chattanooga Operations, LLC, and (b) the Master
Sublease,

 

47

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

solely as it relates to the Sublease Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Dietz & Watson, Inc.

 

UCC

 

1/4/16

 

20160022630

 

DE – SOS

 

All of Debtor’s rights to that certain escrow reserve account, all funds
contained therein and proceeds thereof maintained with Wilmington Trust,
National Association, as Escrow Agent, as security for Debtor’s performance of
Debtor’s services under that certain Genkey Agreement between Debtor and Secured
Party dated May 27, 2015, as amended, pursuant to that certain Master Escrow
Agreement dated December 22, 2015 by and among Debtor, Secured Party,
Manufacturers and Traders Trust Company, and Wilmington Trust, National

 

48

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

Association, as Escrow Agent.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Harbor Capital, LLC

 

UCC

 

1/11/2016

 

20160197762

 

DE – SOS

 

All present and future Goods leased by Harbor Capital, LLC to Plug Power, Inc.,
including, but not limited to the listed equipment thereto and related
equipment, and any replacement, substitution, etc. Equipment Description listed
in Attachment A thereto.

 

49

--------------------------------------------------------------------------------


 

Schedule 5.3: Consents, Etc.

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.5: Actions Before Governmental Authorities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.8: Tax Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.9: Intellectual Property Claims

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.10: Intellectual Property

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11: Borrower Products

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.14: Capitalization

 

Loan Party/Subsidiary

 

Ownership

Plug Power Inc., a Delaware corporation

 

Publicly owned

Plug Power Canada Inc., a corporation incorporated in British Columbia

 

Plug Power Inc.- 100%

Plug Power Holding Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Hypulsion U.S. Holding, Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Hypulsion SAS (Plug Power Europe), a société par actions simplifiée

 

Hypulsion U.S. Holding, Inc. - 100%

Emerging Power Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Emergent Power Inc., a Delaware corporation

 

Emerging Power Inc. – 100%

Plug Power Capital Inc., a Delaware corporation

 

Plug Power Inc.- 100%

H Power Corp., a Delaware corporation

 

Plug Power Inc.- 100%

 

--------------------------------------------------------------------------------


 

Schedule 5.16: Project Matters

 

(i) Description of Projects:

 

·                  Walmart — Deployment of Plug Power Inc.’s signature turnkey
solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
back to Plug Power for use at the customer’s location.

·                  Volkswagen — Deployment of Plug Power Inc.’s signature
turnkey solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
back to Plug Power for use at the customer’s location.

·                  The Home Depot  — Deployment of Plug Power Inc.’s signature
turnkey solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
directly to the customer for use at their location.

·                  Dietz & Watson - Deployment of Plug Power Inc.’s signature
turnkey solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
directly to the customer for use at their location.

 

(ii) Material Project Documents:

 

·                  Amended and Restated Power Purchase Agreement between Plug
Power Inc. and Wal-Mark Stores East, LP dated as of September 1, 2015

·                  GenKey Agreement between Plug Power Inc. and Home Depot
U.S.A., Inc. dated as of February 24, 2015

·                  GenKey Agreement between Plug Power Inc. and Deitz and Watson
dated as of May 27, 2015 as amended by First Amendment to GenKey Agreement,
dated as of October 2015, by and between Dietz & Watson, Inc. and Plug Power
Inc.

·                  Master Equipment Lease among Volkswagen Group of America,
Chattanooga Operations, LLC and Plug Power Inc. effective June 30, 2014

 

--------------------------------------------------------------------------------


 

(iv) Material Financing Agreements:

 

·                  Master Equipment Lease between Plug Power Inc. and
Manufactures and Traders Trust Company (“M&T”) dated as of June 30, 2014, as
amended by the First Amendment to Master Equipment Lease between Plug Power Inc.
and M&T dated as of December 19, 2014, as further amended by the Second
Amendment to Master Equipment Lease between Plug Power Inc. and M&T dated as of
December 30, 2015, and as further amended by the Waiver and Third Amendment to
Master Equipment Lease, dated as of June 7, 2016, between M&T and Plug Power
Inc..

·                  Master Lease Agreement dated as of July 20, 2015, between PNC
Energy Capital LLC and Plug Power Inc..

·                  Master Lease Agreement No. 9990001924 between BB&T EFC
Energy, LLC and Plug Power Inc. dated as of September 8, 2015.

·                  Master Lease Agreement dated as of December 18, 2015 between
Wells Fargo Equipment Finance, Inc. and Plug Power Inc.

·                  Master Escrow Agreement dated December 22, 2015 among Dietz &
Watson, Inc., M&T, Plug Power Inc. and Wilmington Trust, National Association
(“Wilmington”).

·                  Master Escrow Agreement dated February 24, 2015 among Home
Depot U.S.A., Inc., M&T, and Wilmington Trust, National Association.

·                  SunTrust LC Number 70001470 issued to Wells Fargo Equipment
Finance, Inc.

 

58

--------------------------------------------------------------------------------


 

·                  SunTrust LC Number 70001499 issued to BB&T EFC Energy, LLC

·                  SunTrust LC Number 70001492 issued to BB&T EFC Energy, LLC

·                  SunTrust LC Number 70001519 issued to BB&T EFC Energy, LLC

·                  Master Lease Agreement between Plug Power Inc. and Generate
Capital, Inc. (“Generate”) dated as of June 3, 2016, as amended by the First
Amendment to Master Lease Agreement between Plug Power Inc. and Generate dated
as of June 13, 2016.

 

59

--------------------------------------------------------------------------------